 



Exhibit 10.1
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
by and among
MIDWAY HOME ENTERTAINMENT INC.,
and
MIDWAY AMUSEMENT GAMES, LLC
as Borrowers,
and
MIDWAY GAMES INC.,
MIDWAY GAMES WEST INC.,
MIDWAY INTERACTIVE INC.,
MIDWAY SALES COMPANY, LLC,
MIDWAY HOME STUDIOS INC.
SURREAL SOFTWARE INC.,
MIDWAY STUDIOS – AUSTIN INC.,
and
MIDWAY STUDIOS – LOS ANGELES INC.,
as U.S. Credit Parties,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO FOOTHILL, INC.
as the Arranger and Administrative Agent, and UK Security Trustee
Dated as of June 29, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   DEFINITIONS AND CONSTRUCTION     2  
 
  1.1.   Definitions     2  
 
  1.2.   Accounting Terms     31  
 
  1.3.   Code     31  
 
  1.4.   Construction     31  
 
  1.5.   Schedules and Exhibits     32  
 
                2.   LOAN AND TERMS OF PAYMENT     32  
 
  2.1.   Revolver Advances     32  
 
  2.2.   Term Loan     33  
 
  2.3.   Borrowing Procedures and Settlements     33  
 
  2.4.   Payments     40  
 
  2.5.   Overadvances; Mandatory Prepayment     43  
 
  2.6.   Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations     44  
 
  2.7.   Cash Management     46  
 
  2.8.   Crediting Payments; Float Charge     47  
 
  2.9.   Designated Account     47  
 
  2.10.   Maintenance of Loan Account; Statements of Obligations     48  
 
  2.11.   Fees     48  
 
  2.12.   Letters of Credit     49  
 
  2.13.   LIBOR Option     52  
 
  2.14.   Capital Requirements     55  
 
  2.15.   Joint and Several Liability of Borrowers     55  
 
  2.16.   Request for Increase of Maximum Revolver Amount     58  
 
  2.17.   Effect of Amendment and Restatement     59  
 
                3.   CONDITIONS; TERM OF AGREEMENT     59  
 
  3.1.   Conditions Precedent to the Extension of Credit on the Closing Date    
59  
 
  3.2.   Conditions Subsequent to the Initial Extension of Credit     61  
 
  3.3.   Conditions Precedent to all Extensions of Credit     61  
 
  3.4.   Term     62  
 
  3.5.   Effect of Termination     62  
 
  3.6.   Early Termination by Borrowers     62  
 
                4.   CREATION OF SECURITY INTEREST     63  
 
  4.1.   Grant of Security Interest.     63  
 
  4.2.   Negotiable Collateral.     63  
 
  4.3.   Collection of Accounts, General Intangibles, and Negotiable Collateral.
    64  
 
  4.4.   Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.     64  
 
                -i-


 



--------------------------------------------------------------------------------



 



                 
 
  4.5.   Power of Attorney     65  
 
  4.6.   Right to Inspect     65  
 
  4.7.   Control Agreements     66  
 
                5.   REPRESENTATIONS AND WARRANTIES     66  
 
  5.1.   No Encumbrances     66  
 
  5.2.   Eligible Accounts     66  
 
  5.3.   Intentionally Omitted     67  
 
  5.4.   Equipment     67  
 
  5.5.   Location of Inventory and Equipment     67  
 
  5.6.   Inventory Records     67  
 
  5.7.   State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims     67  
 
  5.8.   Due Organization and Qualification; Subsidiaries     67  
 
  5.9.   Due Authorization; No Conflict     68  
 
  5.10.   Litigation     69  
 
  5.11.   No Material Adverse Change     69  
 
  5.12.   Fraudulent Transfer     69  
 
  5.13.   Employee Benefits     69  
 
  5.14.   Environmental Condition     70  
 
  5.15.   Brokerage Fees     70  
 
  5.16.   Intellectual Property     70  
 
  5.17.   Leases     70  
 
  5.18.   DDAs     70  
 
  5.19.   Complete Disclosure     71  
 
  5.20.   Indebtedness     71  
 
                6.   AFFIRMATIVE COVENANTS     71  
 
  6.1.   Accounting System     71  
 
  6.2.   Collateral Reporting     71  
 
  6.3.   Financial Statements, Reports, Certificates     73  
 
  6.4.   Intentionally Omitted     76  
 
  6.5.   Returns     76  
 
  6.6.   Maintenance of Properties     77  
 
  6.7.   Taxes     77  
 
  6.8.   Insurance     77  
 
  6.9.   Location of Inventory and Equipment     78  
 
  6.10.   Compliance with Laws     78  
 
  6.11.   Leases     78  
 
  6.12.   Existence     78  
 
  6.13.   Environmental     79  
 
  6.14.   Disclosure Updates     79  
 
  6.15.   Formation of Subsidiaries     79  
 
  6.16.   [Intentionally Omitted]     80  
 
  6.17.   Registration of Intellectual Property     80  
 
                -ii-


 



--------------------------------------------------------------------------------



 



                 
 
  6.18.   Mortal Kombat Intellectual Property     80  
 
  6.19.   Canadian Operations     80  
 
                7.   NEGATIVE COVENANTS     80  
 
  7.1.   Indebtedness     81  
 
  7.2.   Liens     82  
 
  7.3.   Restrictions on Fundamental Changes     82  
 
  7.4.   Disposal of Assets     82  
 
  7.5.   Change Name     82  
 
  7.6.   Nature of Business     82  
 
  7.7.   Prepayments and Amendments     83  
 
  7.8.   Change of Control     83  
 
  7.9.   Consignments     83  
 
  7.10.   Distributions     83  
 
  7.11.   Accounting Methods     83  
 
  7.12.   Investments     84  
 
  7.13.   Transactions with Affiliates     84  
 
  7.14.   Suspension     84  
 
  7.15.   Compensation     84  
 
  7.16.   Use of Proceeds     85  
 
  7.17.   Inventory and Equipment with Bailees     85  
 
  7.18.   Financial Covenants     85  
 
  7.19.   Subsidiaries     85  
 
  7.20.   Copyrights     85  
 
  7.21.   Excluded Inventory     85  
 
                8.   EVENTS OF DEFAULT     86  
 
                9.   THE LENDER GROUP’S RIGHTS AND REMEDIES     88  
 
  9.1.   Rights and Remedies     88  
 
  9.2.   Remedies Cumulative     90  
 
                10.   TAXES AND EXPENSES     90  
 
                11.   WAIVERS; INDEMNIFICATION     91  
 
  11.1.   Demand; Protest; etc     91  
 
  11.2.   The Lender Group’s Liability for Grantor Collateral     91  
 
  11.3.   Indemnification     91  
 
                12.   NOTICES     92  
 
                13.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER     93  
 
                14.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS     94  
 
  14.1.   Assignments and Participations     94  
 
  14.2.   Successors     97  
 
                -iii-


 



--------------------------------------------------------------------------------



 



                  15.   AMENDMENTS; WAIVERS     97  
 
  15.1.   Amendments and Waivers     97  
 
  15.2.   Replacement of Holdout Lender     98  
 
  15.3.   No Waivers; Cumulative Remedies     99  
 
                16.   AGENT; THE LENDER GROUP     99  
 
  16.1.   Appointment and Authorization of Agent     99  
 
  16.2.   Delegation of Duties     100  
 
  16.3.   Liability of Agent     100  
 
  16.4.   Reliance by Agent     100  
 
  16.5.   Notice of Default or Event of Default     101  
 
  16.6.   Credit Decision     101  
 
  16.7.   Costs and Expenses; Indemnification     102  
 
  16.8.   Agent in Individual Capacity     103  
 
  16.9.   Successor Agent     103  
 
  16.10.   Lender in Individual Capacity     103  
 
  16.11.   Withholding Taxes     104  
 
  16.12.   Collateral Matters     106  
 
  16.13.   Restrictions on Actions by Lenders; Sharing of Payments     107  
 
  16.14.   Agency for Perfection     107  
 
  16.15.   Payments by Agent to the Lenders     107  
 
  16.16.   Concerning the Collateral and Related Loan Documents     108  
 
  16.17.   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information     108  
 
  16.18.   Several Obligations; No Liability     109  
 
  16.19.   Legal Representation of Agent     109  
 
  16.20.   Agent as UK Security Trustee     109  
 
                17.   GENERAL PROVISIONS.     110  
 
  17.1.   Effectiveness.     110  
 
  17.2.   Section Headings.     110  
 
  17.3.   Interpretation.     111  
 
  17.4.   Severability of Provisions     111  
 
  17.5.   Amendments in Writing     111  
 
  17.6.   Counterparts; Telefacsimile Execution     111  
 
  17.7.   Revival and Reinstatement of Obligations     111  
 
  17.8.   Confidentiality     112  
 
  17.9.   Integration     112  
 
  17.10.   Midway as Agent for Borrowers     113  
 
  17.11.   USA PATRIOT Act     113  
 
                -iv-


 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit C-1
  Form of Compliance Certificate
Exhibit L-1
  Form of LIBOR Notice
 
   
Schedule A-1
  Agent’s Accounts
Schedule C-1
  Commitments
Schedule D-1
  Designated Accounts
Schedule I-1
  Investment Account
Schedule P-1
  Permitted Liens
Schedule R-1
  Real Property Collateral
Schedule 2.7(a)
  Cash Management Banks
Schedule 5.4
  List of Vehicles
Schedule 5.5
  Locations of Inventory and Equipment
Schedule 5.7(a)
  States of Organization
Schedule 5.7(b)
  Chief Executive Office
Schedule 5.7(c)
  FEINS
Schedule 5.7(d)
  Commercial Tort Claims
Schedule 5.8(b)
  Capitalization of Companies
Schedule 5.8(c)
  Capitalization of Parent’s Subsidiaries
Schedule 5.8(d)
  Subscriptions, Options, Warrants or Calls
Schedule 5.10
  Litigation
Schedule 5.14
  Environmental Matters
Schedule 5.16
  Intellectual Property
Schedule 5.18
  Deposit Accounts and Securities Accounts
Schedule 5.20
  Permitted Indebtedness
Schedule 7.13
  Transactions with Affiliates

-v-

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
          THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”), is entered into as of June 29, 2007, by and among, on the one
hand, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”) and as UK Security Trustee, and,
on the other hand, MIDWAY HOME ENTERTAINMENT INC., a Delaware corporation
(“Midway”), MIDWAY AMUSEMENT GAMES, LLC, a Delaware limited liability company
(“MAG”; Midway and MAG are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), MIDWAY GAMES INC., a Delaware corporation (“Parent”), MIDWAY GAMES
WEST INC., a California corporation (“MGW”), MIDWAY INTERACTIVE INC., a Delaware
corporation (“MI”), MIDWAY SALES COMPANY, LLC, a Delaware limited liability
company (“MSC”), and MIDWAY HOME STUDIOS INC., a Delaware corporation (“MHS”),
SURREAL SOFTWARE INC., a Washington corporation (“Surreal”), MIDWAY STUDIOS —
AUSTIN INC., a Texas corporation (“MSA”), MIDWAY STUDIOS — LOS ANGELES INC., a
California corporation (“MSLA”; Parent, MGW, MI, MSC, MHS, Surreal, MSA and
MSLA, together with any Target acquired by a Borrower in connection with a
Permitted Acquisition, are referred to hereinafter each individually as a “U.S.
Credit Party” and individually and collectively, jointly and severally, as the
“U.S. Credit Parties”).
RECITALS:
          WHEREAS, Borrowers, U.S. Credit Parties, Agent and the Lenders party
thereto (the “Original Lenders”) are party to that certain Loan and Security
Agreement dated as of March 3, 2004 (as amended or otherwise modified prior to
the Closing Date, but without giving effect to this Agreement, the “Original
Loan Agreement”), pursuant to which, among other things, the Original Lenders
made available to Borrowers, a Term Loan and Advances (each as defined in the
Original Loan Agreement and hereinafter referred to as the “Original Term Loan,”
and the “Original Revolving Loans,” respectively); and
          WHEREAS, the parties to the Original Loan Agreement desire to amend
and restate the Original Loan Agreement subject to the terms and conditions set
forth herein, to, among other things, (i) restructure the terms of the credit
facilities provided for under the Original Loan Agreement, (ii) provide working
capital financing for Borrowers and (iii) provide funds for other general
business purposes of Borrowers and certain of their Subsidiaries; and
          WHEREAS, Borrowers desire to secure all of their Obligations under the
Loan Documents by granting (and reaffirming its prior grant of) to Agent, for
the benefit of Agent and Lenders, a security interest in and lien upon all of
its personal and real property,

-1-



--------------------------------------------------------------------------------



 



including without limitation all of the outstanding capital stock or other
equity securities, as applicable, of each Company and UK Company; and
          WHEREAS, each U.S. Credit Party is willing to guaranty (and reaffirm
its prior guaranty of) all of the Obligations of Borrowers to Lenders under the
Loan Documents, and to grant (and reaffirm its prior grant of) to Agent, for the
benefit of Agent and Lenders, a security interest in and lien upon all of its
personal and real property;
          NOW THEREFORE, the parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1. Definitions.
          As used in this Agreement, the following terms shall have the
following definitions:
          “Account” means an account (as that term is defined in the Code), and
any and all supporting obligations in respect thereof.
          “Account Debtor” means any Person who is obligated under, with respect
to, or on account of, an Account, chattel paper, or a General Intangible.
          “ACH Transactions” means any cash management or related services
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Parent or its Subsidiaries.
          “Additional Documents” has the meaning set forth in Section 4.4(c).
          “Administrative Borrower” has the meaning set forth in Section 17.10.
          “Advances” has the meaning set forth in Section 2.1(a).
          “Affiliate” means, as applied to any Person, any other Person who,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.13 hereof: (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed an Affiliate of such Person.

-2-



--------------------------------------------------------------------------------



 



          “Agent” means WFF, in its capacity as arranger and administrative
agent hereunder, and any successor thereto.
          “Agent Advances” has the meaning set forth in Section 2.3(e)(i).
          “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.
          “Agent’s Account” means the Deposit Account of Agent identified on
Schedule A-1.
          “Agent’s Liens” means the Liens granted by a Company to Agent under
this Agreement or the other Loan Documents.
          “Agreement” has the meaning set forth in the preamble to this
Agreement.
          “Applicable Collection Rule Period” means, for any date of
determination in any month, 150 days.
     “Applicable Margin” means with respect to Advances and portions of the Term
Loan that are LIBOR Rate Loans and Base Rate Loans, the percentages set forth
below (on a per annum basis):

      Base Rate Loans   1.50% LIBOR Rate Loans   2.75%

          “Applicable Prepayment Premium” means, as of any date of
determination, an amount equal to (a) during the period from and after the date
of the execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 2.0% times the Maximum Revolver Amount and
(b) during the period from and including the date that is the first anniversary
of the Closing Date up to but not including the Maturity Date, 1.0% times the
Maximum Revolver Amount.
          “Assignee” has the meaning set forth in Section 14.1(a).
          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.
          “Australia Companies” means collectively, the Australia Operating
Company Australia Subsidiary and the Australia Holding Company.
          “Australia Operating Company” means Ratbag Holdings Pty Ltd, an
Australian limited company registered with company number (ACN 066 942 890).
          “Australia Holding Company” means Midway Australia Holdings Pty Ltd,
an Australian limited company registered with company number (ACN 114 895 849).

-3-



--------------------------------------------------------------------------------



 



          “Australia Subsidiary” means Midway Studios — Australia Pty Ltd. (ACN
066 907 266).
          “Australian Insolvency Laws” means the bankruptcy and insolvency laws
as now and hereafter applying in Australia.
          “Authorized Person” means any officer or employee of Administrative
Borrower.
          “Availability” means, as of any date of determination, the amount that
Borrowers are entitled to borrow as Advances hereunder (after giving effect to
all then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).
          “Bank Product” means any financial accommodation extended to Parent or
its Subsidiaries by a Bank Product Provider (other than pursuant to this
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) transactions
under Hedge Agreements.
          “Bank Product Agreements” means those agreements entered into from
time to time by Parent or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.
          “Bank Product Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Parent or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Parent or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Parent or its Subsidiaries.
          “Bank Product Provider” means Wells Fargo or any of its Affiliates.
          “Bank Product Reserve” means, as of any date of determination, the
amount of reserves that Agent has established (based upon the Bank Product
Providers’ reasonable determination of the credit exposure in respect of then
extant Bank Products) in respect of Bank Products then provided or outstanding.
          “Bankruptcy Code” means title 11 of the United States Code, as
applicable, and as in effect from time to time, and, in respect of UK Company
and Pitbull, UK Insolvency Laws, in respect of German Company, German Insolvency
Laws, in respect of Japan Company, Japan Insolvency Laws, in respect of
Australia Companies, Australian Insolvency Laws and in respect of French
Company, French Insolvency Laws.

-4-



--------------------------------------------------------------------------------



 



          “Base LIBOR Rate” means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing Bloomberg Reporting
Service or, if Bloomberg Reporting Service is unavailable, such other electronic
or other quotation sources as it considers appropriate (rounded upwards, if
necessary, to the next 1/100%), to be the rate at which Dollar deposits (for
delivery on the first day of the requested Interest Period) are offered to major
banks in the London interbank market 2 Business Days prior to the commencement
of the requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of an extant LIBOR Rate Loan or as
a conversion of a Base Rate Loan to a LIBOR Rate Loan) by Administrative
Borrower in accordance with this Agreement, which determination shall be
conclusive in the absence of manifest error.
          “Base Rate” means, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.
          “Base Rate Loan” means the portion of the Advances or the Term Loan
that bears interest at a rate determined by reference to the Base Rate.
          “Base Rate Margin” means the Applicable Margin pertaining to Base Rate
Loans as set forth in the definition of Applicable Margin.
          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA or equivalent legislation) for which any Company or ERISA
Affiliate of any Company has been an “employer” (as defined in Section 3(5) of
ERISA or equivalent legislation) within the past six years.
          “Board of Directors” means the board of directors (or comparable
managers) of Parent or any committee thereof duly authorized to act on behalf of
the board of directors (or comparable managers).
          “Books” means all of Companies’ and its Subsidiaries’ now owned or
hereafter acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Companies’ and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).
          “Borrower” and “Borrowers” have the respective meanings set forth in
the preamble to this Agreement.
          “Borrowing” means a borrowing hereunder consisting of Advances (or
term loans, in the case of the Term Loan) made on the same day by the Lenders
(or Agent on

-5-



--------------------------------------------------------------------------------



 



behalf thereof), or by Swing Lender in the case of a Swing Loan, or by Agent in
the case of an Agent Advance, in each case, to Administrative Borrower.
          “Borrowing Base” means, as of any date of determination, the result
of:
          (a) the lesser of
          (i) 85% of the amount of Eligible Accounts, less the amount, if any,
of the Dilution Reserve, and
          (ii) an amount equal to Collections with respect to Accounts of
Grantors for the immediately preceding Applicable Collection Rule Period, minus
          (b) the sum of (i) the Bank Product Reserve and (ii) the aggregate
amount of reserves, if any, established by Agent under Section 2.1(b).
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of
Massachusetts, Illinois or California, except that, if a determination of a
Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.
          “Canadian Company” means Midway Games Canada Corp., a Nova Scotia
corporation.
          “Canadian Guaranty” means a general continuing guaranty to be executed
and delivered by Canadian Company in favor of Agent, for the benefit of the
Lender Group and the Bank Product Providers, in form and substance satisfactory
to Agent in accordance with Section 6.19.
          “Canadian Security Agreement” means a security agreement to be
executed and delivered by Canadian Company in favor of Agent, in form and
substance satisfactory to Agent in accordance with Section 6.19.
          “Capital Expenditures” means, with respect to any Person for any
period, the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
and (b) to the extent not covered by clause (a), the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or capitalized assets of, or the Capital
Stock of, any other Person.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

-6-



--------------------------------------------------------------------------------



 



          “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guarantied by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within one year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof having at the date of acquisition thereof combined capital and
surplus of not less than $250,000,000, (e) demand Deposit Accounts maintained
with any bank organized under the laws of the United States or any state thereof
so long as the amount maintained with any individual bank is less than or equal
to $100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.
          “Cash Management Account” has the meaning set forth in Section 2.7(a).
          “Cash Management Agreements” means those certain cash management
agreements, in form and substance satisfactory to Agent, each of which is among
a Company, Agent, and one of the Cash Management Banks.
          “Cash Management Bank” has the meaning set forth in Section 2.7(a).
          “Change of Control” means that (a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 35%, or more, of the Stock of Parent
having the right to vote for the election of members of the Board of Directors,
or (b) a majority of the members of the Board of Directors do not constitute
Continuing Directors, or (c) Parent ceases to own, directly or indirectly, and
control 100% of the outstanding Stock of each of its Subsidiaries extant as of
the Closing Date.
          “Closing Date” means the date of the making of Advances and funding of
the Term Loan on the date hereof pursuant to Section 2.2 (or other extension of
credit) hereunder or the date on which Agent sends Administrative Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.
          “Closing Date Business Plan” means the set of Projections of Companies
for the three year period following the Closing Date (on a year by year basis,
and for the one

-7-



--------------------------------------------------------------------------------



 



year period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent.
          “Code” means the Illinois Uniform Commercial Code as in effect from
time to time.
          “Collateral” means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by Companies in or upon which a Lien is
granted under any of the Loan Documents.
          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgement agreement of any lessor, warehouseman, processor, consignee,
or other Person in possession of, having a Lien upon, or having rights or
interests in Companies’ Books, Equipment or, Inventory, in each case, in form
and substance satisfactory to Agent.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds).
          “Commercial Tort Claim Assignments” has the meaning set forth in
Section 4.4(b).
          “Commitment” means, with respect to each Lender, its Revolver
Commitment, its Term Loan Commitment, or its Total Commitment, as the context
requires, and, with respect to all Lenders, their Revolver Commitments, their
Term Loan Commitments, or their Total Commitments, as the context requires, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.
          “Company” means each Borrower and each U.S. Credit Party.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Parent to Agent.
          “Continuing Director” means (a) any member of the Board of Directors
who was a director (or comparable manager) of Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.
          “Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by a Company, Agent, and the
applicable

-8-



--------------------------------------------------------------------------------



 



securities intermediary (with respect to a Securities Account) or a bank (with
respect to a Deposit Account).
          “Copyright Mortgage” means a copyright mortgage executed and delivered
by each of Midway, MAG, MGW and Agent, the form and substance of which is
satisfactory to Agent.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that fails to make any Advance
(or other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.
          “Defaulting Lender Rate” means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
          “Deposit Account” means any deposit account (as that term is defined
in the Code).
          “Designated Account” means the Deposit Account of Administrative
Borrower identified on Schedule D-1.
          “Designated Account Bank” has the meaning ascribed thereto on
Schedule D-1.
          “Development Kits” means the hardware, software, firmware,
documentation or intellectual property licensed, sold or otherwise transferred
to Companies by Sony Computer Entertainment America Inc. (or its Affiliates),
Microsoft Corporation (or its Affiliates), Nintendo Co., Ltd (or its Affiliates)
or Nintendo America Inc. (or its Affiliates) for use in the development of
videogames for platform manufactured by the foregoing entities.
          “Dilution” means, as of any date of determination (which date shall be
no less frequently then quarterly), a percentage, based upon the experience of
the immediately prior 12 months, that is the result of dividing the Dollar
amount of (a) bad debt write-downs, discounts, advertising allowances, credits,
or other dilutive items with respect to Midway’s Accounts during such period, by
(b) Midway’s billings with respect to Accounts during such period.
          “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage
point for each percentage point by which Dilution most recently determined by
Agent is in excess of 5%.

-9-



--------------------------------------------------------------------------------



 



          “Disbursement Letter” means an instructional letter executed and
delivered by Administrative Borrower to Agent regarding the extensions of credit
to be made on the Closing Date, the form and substance of which is satisfactory
to Agent.
          “Dollars” or “$” means United States dollars.
          “EBITDA” means, with respect to any fiscal period, the consolidated
net earnings (or loss) of Parent and its Subsidiaries (excluding Subsidiaries
that are not Companies), minus extraordinary gains, interest income and software
development costs capitalized during the fiscal period, plus interest expense,
income taxes, and depreciation and amortization (excluding amortization of
capitalized software development costs) for such period, as determined in
accordance with GAAP.
          “Eligible Accounts” means those Accounts created by Midway in the
ordinary course of its business, that arise out of its sale of goods, rendition
of services or granting of licenses or rights, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit performed by Agent from time to time after the
Closing Date. In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits and unapplied cash. Eligible Accounts
shall not include the following:
          (a) Accounts that the Account Debtor has failed to pay within
(i) 90 days of original invoice date in the case of each Account Debtor other
than Gamestop, Inc. or (ii) 120 days in the case of Gamestop, Inc. (unless Agent
determines in its Permitted Discretion that the creditworthiness of such Account
Debtor has deteriorated) or Accounts with selling terms of more than 60 days in
the case of each Account Debtor; provided that the portion of the Accounts of
Gamestop, Inc. subject to (ii) above and unpaid more than 90 days after the
invoice date that may be considered Eligible Accounts shall not exceed $250,000
in the case of each such Person,
          (b) Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above; provided that for the purposes of this
subsection (b) only, Affiliate shall not include any Persons that are Affiliates
of such Account Debtor solely as a result of (i) having one or more common
directors with such Account Debtor or (ii) Sumner Redstone and/or National
Amusement Inc. owning more than 10% but less than 50% of stock of such Persons,
          (c) Accounts with respect to which the Account Debtor is an Affiliate
of any Company or an employee or agent of any Company or any Affiliate of any
Company; provided however that, notwithstanding the foregoing, Accounts owing by
Blockbuster Inc. or another Account Debtor that is an Affiliate of Sumner
Redstone or National Amusements, Inc. shall not be excluded as Eligible Accounts
under this clause (c), provided (i) such Accounts are upon fair and reasonable
terms, that are no less favorable to Midway than

-10-



--------------------------------------------------------------------------------



 



would be obtained in an arm’s length transaction with a non-Affiliate (ii) the
credit analysis and standards applied to such Account Debtor by Midway is the
same as that applied by Midway to Account Debtors that are non-Affiliates and
the credit extended to such Account Debtor is not more favorable to such Account
Debtor than that extended to Account Debtors that are non-Affiliates, and
(iii) and Sumner Redstone is not a director or officer of Parent or Midway and
does not otherwise exercise management control over Parent or Midway,
          (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guarantied sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional, provided that, by way of
clarification, the Companies’ price protection policies, applied in a manner
consistent with past practices, shall not constitute a guaranteed sale, a sale
or return, a sale on approval or a bill and hold for purpose of this subsection
(d),
          (e) Accounts that are not payable in Dollars,
          (f) Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Ontario, Canada,
or (ii) is not organized under the laws of the United States, any state thereof
or Ontario, Canada, or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit satisfactory to Agent (as to form, substance, and issuer or
domestic confirming bank) that has been delivered to Agent and is directly
drawable by Agent, or (z) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Agent,
          (g) Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which Midway has
complied, to the reasonable satisfaction of Agent, with the Assignment of Claims
Act, 31 USC § 3727), or (ii) any state of the United States,
          (h) Accounts with respect to which the Account Debtor is a creditor of
any Company, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,
          (i) Accounts with respect to an Account Debtor whose total obligations
owing to Midway exceed (i) 10% in the case of each Account Debtor other than
WalMart, Gamestop, Inc. and Best Buy, (ii) 30% in the case of WalMart, (iii) 35%
in the case of Gamestop, Inc. and (iv) 15% in the case of Best Buy (such
percentages, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates), of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of

-11-



--------------------------------------------------------------------------------



 



the otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
          (j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
Midway has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,
          (k) Accounts with respect to which the Account Debtor is located in a
state or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless Midway has so
qualified, filed such reports or forms, or taken such actions (and, in each
case, paid any required fees or other charges), except to the extent that Midway
may qualify subsequently as a foreign entity authorized to transact business in
such state or jurisdiction and gain access to such courts, without incurring any
cost or penalty viewed by Agent to be significant in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account,
          (l) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,
          (m) Accounts that are not subject to a valid and perfected first
priority Agent’s Lien,
          (n) Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or
          (o) Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
Midway of the subject contract for goods or services.
          “Eligible Transferee” means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Administrative Borrower (which approval of Administrative
Borrower shall not be unreasonably, withheld,

-12-



--------------------------------------------------------------------------------



 



delayed, or conditioned), and (f) during the continuation of an Event of
Default, any other Person approved by Agent.
          “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of any Company, any Subsidiary of a Company, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Company, any Subsidiary of a Company, or any of their predecessors in
interest.
          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Company or any
Subsidiary of a Company, relating to the environment, human health, employee
health and safety, or Hazardous Materials, including CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 USC § 1251 et seq.; the Toxic Substances Control
Act, 15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 USC § 11001 et seq.; the Hazardous Material Transportation Act, 49 USC
§ 1801 et seq.; and the Occupational Safety and Health Act, 29 USC § 651 et seq.
(to the extent it regulates occupational exposure to Hazardous Materials); any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.
          “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “Equipment” means equipment (as that term is defined in the Code), and
includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

-13-



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of a
Company or a Subsidiary of a Company under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of a Company or a Subsidiary of a Company under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Company or a Subsidiary of a Company is a member under
IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Company or a Subsidiary of a Company and whose employees are
aggregated with the employees of a Company or a Subsidiary of a Company under
IRC Section 414(o).
          “Event of Default” has the meaning set forth in Section 8.
          “Excess Availability” means, as of any date of determination, the
amount equal to Availability minus the aggregate amount, if any, of all trade
payables of Companies and their Subsidiaries aged in excess of their historical
levels with respect thereto and all book overdrafts of Companies and their
Subsidiaries in excess of their historical practices with respect thereto, in
each case as determined by Agent in its Permitted Discretion.
          “Excess Cash Flow” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP
(a) TTM EBITDA, minus (b) the sum of (i) the cash portion of interest expense
paid during such fiscal period, (ii) the cash portion of income taxes paid
during such period, (iii) all scheduled principal payments made in respect of
the Term Loan during such period, (iv) the cash portion of Capital Expenditures
made during such period and (v) any mandatory payments by reason of mandatory
redemption or otherwise under the Junior Notes.
          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “Excluded Inventory” means Inventory created utilizing an intellectual
property license to the extent such license contains a term that is effective
and enforceable under applicable law that permits the licensor to terminate such
license in the event a security interest is granted by the licensee in such
inventory without the consent of the licensor (unless the consent of such
licensor has been obtained).
          “Existing Lender” means Bank of America, N.A.
          “Fee Letter” means that certain amended and restated fee letter, dated
as of even date herewith, between Borrowers and Agent, in form and substance
satisfactory to Agent.

-14-



--------------------------------------------------------------------------------



 



          “FEIN” means Federal Employer Identification Number.
          “Foreign Companies” means collectively, the Australia Companies, UK
Company, German Company, Japan Company, Pitbull and French Company.
          “French Company” means Midway Games SAS, a French société par actions
simplifiée, registered with company number 484 780 333 R.C.S. Paris.
          “French Insolvency Laws” means the bankruptcy and insolvency laws as
now and hereafter applying in France.
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Losses” has the meaning set forth in Section 2.13(b)(ii).
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.
          “General Intangibles” means general intangibles (as that term is
defined in the Code), including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.
          “German Company” means Midway Games GmbH, a German limited liability
company, registered under the commercial registry of the Local Court
(Amtsgericht) of Munich under reg. no. HRB 155 321.
          “German Insolvency Laws” means the Insolvency Code (Insolvenzordnung)
of Germany, as now and hereafter in effect, any successor to such statute and
any rules and regulations issued thereunder.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.
          “Governmental Authority” means any federal (including the federal
government of Canada and the United Kingdom), state, provincial, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.
          “Grantor” means each Borrower and each U.S. Credit Party.

-15-



--------------------------------------------------------------------------------



 



          “Grantor Collateral” means all of each Grantor’s now owned or
hereafter acquired right, title, and interest in and to each of the following:
          (a) all of its Accounts,
          (b) all of its Books,
          (c) all of its commercial tort claims,
          (d) all of its Deposit Accounts,
          (e) all of its Equipment,
          (f) all of its General Intangibles,
          (g) all of its Inventory except Excluded Inventory,
          (h) all of its Investment Property (including all of its securities
and Securities Accounts),
          (i) all of its Negotiable Collateral,
          (j) money or other assets of such Grantor that now or hereafter come
into the possession, custody, or control of any member of the Lender Group, and
          (k) the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, money, or other tangible or intangible property resulting from the
sale, exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.
          “Guaranty” means that certain general continuing guaranty executed and
delivered by each U.S. Credit Party in favor of Agent, for the benefit of the
Lender Group and the Bank Product Providers, in form and substance satisfactory
to Agent.
          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

-16-



--------------------------------------------------------------------------------



 



          “Hedge Agreement” means any and all agreements, or documents now
existing or hereafter entered into by Parent or its Subsidiaries that provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging Parent’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.
          “Holdout Lender” has the meaning set forth in Section 15.2(a).
          “Inactive Company” means Midway Games Sales Corporation, a Barbados
corporation, Midway/Nintendo Inc., a Delaware corporation, and Midway Games
(Europe) GmbH, a German limited liability company.
          “Increase Notice” has the meaning set forth in Section 2.16.
          “Indebtedness” means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of a Person or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guarantying or intended to guaranty (whether
directly or indirectly guarantied, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (f) above.
          “Indemnified Liabilities” has the meaning set forth in Section 11.3.
          “Indemnified Person” has the meaning set forth in Section 11.3.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state,
provincial or federal bankruptcy or insolvency law, assignments for the benefit
of creditors, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.
          “Intercompany Subordination Agreement” means a subordination agreement
executed and delivered by Companies and each of their Subsidiaries and Agent,
the form and substance of which is satisfactory to Agent.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a

-17-



--------------------------------------------------------------------------------



 



day that is not a Business Day, such Interest Period shall be extended (subject
to clauses (c)-(e) below) to the next succeeding Business Day, (b) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (c) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (d) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 1, 2, or 3 months after the date on
which the Interest Period began, as applicable, and (e) Borrowers (or
Administrative Borrower on behalf thereof) may not elect an Interest Period
which will end after the Maturity Date.
          “Inventory” means inventory (as that term is defined in the Code).
          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guaranties, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.
          “Investment Account” means the Securities Account of Administrative
Borrower at Wells Fargo Brokerage Services identified on Schedule I-1.
          “Investment Property” means investment property (as that term is
defined in the Code), and any and all supporting obligations in respect thereof.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.
          “Issuing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.
          “Japan Company” means K.K. Midway Games, a Japanese company,
registered with company number 0200-01-038356.
          “Japan Insolvency Laws” means the bankruptcy and insolvency laws as
now and hereafter in effect in Japan.

-18-



--------------------------------------------------------------------------------



 



          “Junior Notes” means (i) those certain six percent (6.00%) convertible
senior notes due September 30, 2025 in the principal amount of $75,000,000,
issued pursuant to that certain Offering Memorandum dated as of September 13,
2005 and governed by that certain Indenture dated as of September 19, 2005
including the obligation to pay additional interest on the notes under the
registration rights agreement described in the Offering Memorandum as in effect
on September 19, 2005 and (ii) those certain seven and 1/8th percent (7.125%)
convertible senior notes due May 31, 2026 in the principal amount of at
$75,000,000, issued pursuant to that certain Offering Memorandum dated as of
May 30, 2006 and governed by that certain Indenture dated as of May 30, 2006
including the obligation to pay additional interest on the notes under the
registration rights agreement described in the Offering Memorandum as in effect
on May 30, 2006.
          “L/C” has the meaning set forth in Section 2.12(a).
          “L/C Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.
          “L/C Undertaking” has the meaning set forth in Section 2.12(a).
          “Lender” and “Lenders” have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.
          “Lender Group” means, individually and collectively, each of the
Lenders (including the Issuing Lender), Agent and UK Security Trustee.
          “Lender Group Expenses” means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by a Company under any of the
Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) fees or charges paid or incurred by Agent in connection with the Lender
Group’s transactions with Companies, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) costs and expenses incurred by Agent
in the disbursement of funds to or for the account of Borrowers or other members
of the Lender Group (by wire transfer or otherwise), (d) charges paid or
incurred by Agent resulting from the dishonor of checks, (e) reasonable costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable costs and expenses of third party

-19-



--------------------------------------------------------------------------------



 



claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group’s relationship with any Company,
(h) Agent’s and each Lender’s reasonable costs and expenses (including attorneys
fees) incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable costs and expenses (including attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning any Company or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral.
          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
          “Letter of Credit” means an L/C or an L/C Undertaking, as the context
requires.
          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
          “LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent (rounded upwards, if necessary, to the
next 1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.
          “LIBOR Rate Loan” means each portion of an Advance or Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.
          “LIBOR Rate Margin” means the Applicable Margin pertaining to LIBOR
Rate Loans as set forth in the definition of Applicable Margin.
          “Lien” means any interest in an asset securing an obligation owed to,
or a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such interest is based on the common law, statute, or contract,
(b) such interest is recorded or perfected, and (c) such interest is contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances. Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest (whether legal
or equitable) arising from a mortgage, deed of trust, encumbrance, pledge,
hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also includes

-20-



--------------------------------------------------------------------------------



 



reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.
          “Liquidity” means, as of any date of determination, Qualified Cash
plus Modified Excess Availability.
          “Loan Account” has the meaning set forth in Section 2.10.
          “Loan Documents” means this Agreement, the Bank Product Agreements,
the Cash Management Agreements, the Control Agreements, the Copyright Mortgages,
the Disbursement Letter, the Fee Letter, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Officers’ Certificate, the
Patent Mortgages, the Stock Pledge Agreements, the Trademark Security
Agreements, the U.S. Credit Party Guaranty, any note or notes executed by a
Borrower in connection with this Agreement and payable to a member of the Lender
Group, and any other agreement entered into, now or in the future, by a Company
or a Foreign Company and the Lender Group in connection with this Agreement.
          “Material Adverse Change” means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Companies, taken as a whole, (b) a
material impairment of a Company’s ability to perform its obligations under the
Loan Documents to which it is a party or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of the Agent’s Liens or the UK
Security Trustee’s Liens with respect to the Collateral as a result of an action
or failure to act on the part of a Company.
          “Material Videogame” means any videogame title sold by a Company that
generated revenues for the most recent calendar quarter in excess of 10% of all
consolidated revenues of Companies for such calendar quarter; provided that for
purposes of Section 8.9 “Material Videogame” shall mean any videogame sku sold
by a Company that generated revenues for the most recent calendar quarter in
excess of 10% of all consolidated revenues of Companies for such calendar
quarter.
          “Maturity Date” has the meaning set forth in Section 3.4.
          “Maximum Revolver Amount” means (a) $30,000,000 (plus the amount of
any funded Requested Revolver Increase pursuant to Section 2.16) minus (b) the
outstanding principal balance of the Term Loan as any date of determination.
          “Modified Excess Availability” means Excess Availability calculated as
if the Maximum Revolver Amount is $25,000,000 and without giving effect to
clause (b) of the definition of “Maximum Revolver Amount”.
          “Mortal Kombat Franchise” means the “Mortal Kombat: Deadly Alliance,”
and “Mortal Kombat: Deception” videogames each of them created for use on Sony’s
PlayStation 2 computer entertainment system, Microsoft’s Xbox and Nintendo’s
GameCube and Game Boy Advance.

-21-



--------------------------------------------------------------------------------



 



          “Mortgages” means, individually and collectively, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by a
Company in favor of Agent, in form and substance satisfactory to Agent, that
encumber the Real Property Collateral and the related improvements thereto.
          “Negotiable Collateral” means letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.
          “Obligations” means (a) all loans (including the Term Loan), Advances,
debts, principal, interest (including any interest that, but for the
commencement of an Insolvency Proceeding, would have accrued), contingent
reimbursement obligations with respect to outstanding Letters of Credit,
premiums, liabilities (including all amounts charged to Borrowers’ Loan Account
pursuant hereto), obligations (including indemnification obligations), fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the commencement of
an Insolvency Proceeding, would have accrued), lease payments, guaranties,
covenants, and duties of any kind and description owing by Companies to the
Lender Group pursuant to or evidenced by the Loan Documents and irrespective of
whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all Lender Group Expenses that
Companies are required to pay or reimburse by the Loan Documents, by law, or
otherwise, and (b) all Bank Product Obligations. Any reference in this Agreement
or in the Loan Documents to the Obligations shall include all extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
          “Officers’ Certificate” means the representations and warranties of
officers form submitted by Agent to Administrative Borrower, together with
Companies’ completed responses to the inquiries set forth therein, the form and
substance of such responses to be satisfactory to Agent.
          “Original Advances” has the meaning provided in the Recitals to this
Agreement.
          “Original Loan Agreement” has the meaning provided in the Recitals to
this Agreement.
          “Original Term Loan” has the meaning provided in the Recitals to this
Agreement.
          “Originating Lender” has the meaning set forth in Section 14.1(e).
          “Outstanding Original Advances Balance” has the meaning set forth in
Section 2.1(a).

-22-



--------------------------------------------------------------------------------



 



          “Outstanding Original Term Loan Balance” has the meaning set forth in
Section 2.2.
          “Overadvance” has the meaning set forth in Section 2.5.
          “Paid in Full” means (i) the Revolver Commitment shall have been
terminated, (ii) all principal of the Advances and the Term Loan, interest
thereon and all other Obligations shall have been paid in full in cash or
otherwise satisfied in a manner acceptable to Agent and the Lenders in their
sole discretion (including, providing cash collateral (in an amount determined
by Agent as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Agent for the benefit of the Bank Product Providers with respect to
the then extant Bank Products Obligations) and (iii) the Agent shall have
received cash collateral (or, at the Agent’s option, a letter of credit issued
for the account of the relevant Borrower and at such Borrower’s expense, in form
and substance reasonably satisfactory to the Agent, by an issuer reasonably
acceptable to the Agent and payable to the Agent as beneficiary) in such amounts
as the Agent determines are reasonably necessary to secure the Agent and the
Lenders from loss, cost, damage or expense, including reasonable attorneys’ fees
and expenses, in connection with any contingent obligations and any Letters of
Credit and checks or other payments provisionally credited to the obligations
and/or as to which the Agent or any Lender has not yet received final payment in
full and in cash. All Letters of Credit shall be cash collateralized (or
supported by a letter of credit as described in the preceding sentence) by an
amount equal to one hundred five percent (105%) of the amount of the Letters of
Credit then existing.
          “Parent” has the meaning set forth in the preamble to this Agreement.
          “Participant” has the meaning set forth in Section 14.1(e).
          “Patent Mortgage” means a patent mortgage executed and delivered by
MAG, Parent and Agent, the form and substance of which is satisfactory to Agent.
          “PATRIOT Act” has the meaning set forth in Section 7.11.
          “Permitted Acquisition” means each acquisition of the Stock or assets
of a Person (such Person, the “Target”) by a Borrower, Parent or a wholly-owned
Subsidiary of Parent formed to acquire the Target (so long as such wholly-owned
Subsidiary is merged with and into the Target upon consummation of the Permitted
Acquisition) in which (a) the Target is incorporated or otherwise organized in
the United States, located in the United States and its business consists of
developing videogames for Companies, (b) immediately before and after giving
effect to such acquisition, no Default or Event of Default exists (and, with
respect to the financial covenants included in Section 7.18, Agent has been
provided with calculations showing compliance with such financial covenants on a
pro forma basis as of the most recent month end for which financial statements
have been delivered, after giving effect to such acquisition), (c) Agent shall
have received projections from Companies reflecting such acquisition, which
projections shall be in form and substance satisfactory to Agent, (d) the
aggregate consideration to be paid in connection with such acquisition does

-23-



--------------------------------------------------------------------------------



 



not exceed $5,000,000, all of which shall be paid in common stock of Parent,
(e) the acquisition is consensual and has been approved by the board of
directors of the Target, (f) prior to such acquisition, Agent shall have
received a description of such acquisition and such due diligence as is
customarily required by Agent (including engaging third parties to review the
transaction) and the results of such due diligence shall be satisfactory to
Required Lenders, (g) at least 1 day prior to the consummation of such
acquisition, Agent has received substantially completed drafts of the material
documentation to be executed in connection with such acquisition, (h) consents
have been obtained in favor of Agent and Lenders to the collateral assignment of
rights and indemnities under the material acquisition documents, (i) Agent shall
have received a perfected, first-priority Lien subject to Permitted Liens, in
all of the assets acquired and, if such acquisition is a Stock acquisition, the
Target shall have executed and delivered a joinder to this Agreement and the
Guaranty and be a “U.S. Credit Party”, “Grantor” or “Company” hereunder, (j) any
contingent liabilities (other than those set forth in (l) below) or Indebtedness
retained by Target or otherwise acquired in excess of $600,000 shall have been
approved by Agent and Required Lenders, (k) any employment agreements entered
into in connection with such acquisition shall only compensate employees for
future services provided to the Target and shall not constitute “disguised
consideration” for the acquisition and (l) continuing obligations of the Target
to its employees, if applicable, under the Target’s royalty compensation plan
shall not exceed the amount of royalties Midway would have been contractually
obligated to pay the Target following the date of the acquisition in respect of
games developed by the Target prior to the date of the acquisition plus any
royalties the Target receives from third parties after the acquisition.
          “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment.
          “Permitted Dispositions” means (a) sales or other dispositions of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,
and (d) the Sale Leaseback Transaction.
          “Permitted Holders” means Sumner M. Redstone, Phyllis Redstone, Paula
Redstone and National Amusements, Inc. and any entities owned or controlled,
directly or indirectly, by any of them.
          “Permitted Investments” means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments received in settlement of amounts
due to a Company effected in the ordinary course of business or owing to a
Company as a result of Insolvency Proceedings involving an Account Debtor or
upon the foreclosure or enforcement of any Lien in favor of a Company, (e)
acquisition of Stock of a Target in connection with a Permitted Acquisition,
(f) capital contribution (not to exceed $1,000 in cash plus common stock of
Parent sufficient to pay purchase price of the applicable Permitted Acquisition)
to a wholly owned Subsidiary of

-24-



--------------------------------------------------------------------------------



 



Midway formed to acquire the Stock of a Target (so long as such wholly owned
Subsidiary is merged into such Target upon consummation of such Permitted
Acquisition), (g) loans among the Companies, (h) Investments in UK Company so
long as the net additional amount of such Investments made from and after the
date hereof does not exceed an amount equal to the ordinary course expenses of
UK Company, (i) Investments in German Company so long as the net additional
amount of such Investments made after the date hereof does not exceed an amount
equal to the ordinary course expenses of German Company, (j) Investments in
Japan Company so long as the net amount of Investments made after the date
hereof does not exceed an amount equal to the ordinary course expenses of Japan
Company, (k) Investments in Australia Companies so long as the net amount of
Investments made after the date hereof does not exceed an amount equal to the
ordinary course expenses of the Australia Companies, (l) Investments in Pitbull
so long as the net amount of Investments made after the date hereof does not
exceed an amount equal to the ordinary course expenses of Pitbull,
(m) Investments in French Company so long as the net amount of Investments made
after the date hereof does not exceed an amount equal to the ordinary course
expenses of French Company, and (n) Investments in the Investment Account.
          “Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid
taxes that either (i) are not yet delinquent, or (ii) do not constitute an Event
of Default hereunder and are the subject of Permitted Protests, (c) Liens set
forth on Schedule P-1, (d) the interests of lessors under operating leases,
(e) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law (or embodied in
related agreements) in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of
Companies’ business and not in connection with the borrowing of money, and which
Liens either (i) are for sums not yet delinquent, or (ii) are the subject of
Permitted Protests, (g) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (h) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of business and not in connection with the borrowing of money,
(i) Liens granted as security for surety or appeal bonds in connection with
obtaining such bonds in the ordinary course of business, (j) Liens resulting
from any judgment or award that is not an Event of Default hereunder, (k) with
respect to any Real Property, easements, rights of way, and zoning restrictions
that do not materially interfere with or impair the use or operation thereof,
(l) Liens existing on the date a Permitted Acquisition is consummated (and not
incurred in connection with such Permitted Acquisition) on Equipment of a Target
securing Indebtedness of a Target to the extent such Indebtedness is permitted
in connection with such Permitted Acquisition, and (m) landlord liens related to
leases acquired in connection with a Permitted Acquisition to the extent such
Liens only cover Equipment located on such leased premises.
          “Permitted Protest” means the right of any Company to protest any Lien
(other than any Lien that secures the Obligations), taxes (other than payroll
taxes or taxes that are the subject of a United States, United Kingdom or
Canadian federal tax lien), or rental

-25-



--------------------------------------------------------------------------------



 



payment, provided that (a) a reserve with respect to such obligation is
established on the Books in such amount as is required under GAAP, (b) any such
protest is instituted promptly and prosecuted diligently on behalf of such
Company, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of the Agent’s Liens.
          “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness in an aggregate amount outstanding at
any one time not in excess of $200,000.
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
          “Pitbull” means Midway Studios — Newcastle Limited, an English limited
liability private company, registered with company number 3292274.
          “Platform License” means each of those certain Licensed Publisher
Agreement, dated April 1, 2000, between Midway and Sony Computer Entertainment
America, Inc., Licensed Publisher Agreement, dated November 14, 2000, between UK
Company and Sony Computer Entertainment Europe Limited, Xbox Publisher License
Agreement, dated October 30, 2000, between Midway and Microsoft Licensing Inc.,
Confidential License Agreement for the Wii Console between Nintendo of America
Inc. and Midway Home Entertainment Inc. effective November 19, 2006 and the Xbox
360 Publisher License Agreement dated October 25, 2006 between Midway Home
Entertainment and Microsoft Licensing, GP, each as amended, modified or
supplemented from time to time.
          “PPSA” means the Personal Property Security Act of the applicable
Canadian province or provinces.
          “Projections” means Parent’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a consistent
basis with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
          “Pro Rata Share” means, as of any date of determination:
          (a) with respect to a Lender’s obligation to make Advances and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the aggregate outstanding principal
amount of such Lender’s Advances by (z) the aggregate outstanding principal
amount of all Advances,

-26-



--------------------------------------------------------------------------------



 



          (b) with respect to a Lender’s obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and (ii)
from and after the time that the Revolver Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances,
          (c) with respect to a Lender’s obligation to make the Term Loan and
receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Term Loan, the percentage obtained by dividing
(y) such Lender’s Term Loan Commitment, by (z) the aggregate amount of all
Lenders’ Term Loan Commitments, and (ii) from and after the making of the Term
Loan, the percentage obtained by dividing (y) the principal amount of such
Lender’s portion of the Term Loan by (z) the principal amount of the Term Loan,
and
          (d) with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 16.7), the
percentage obtained by dividing (i) such Lender’s Revolver Commitment plus the
outstanding principal amount of such Lender’s portion of the Term Loan, by
(ii) the aggregate amount of Revolver Commitments of all Lenders plus the
outstanding principal amount of the Term Loan; provided, however, that in the
event the Revolver Commitments have been terminated or reduced to zero, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit plus the outstanding principal amount of such Lender’s portion
of the Term Loan, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit plus the outstanding principal amount of the Term
Loan.
          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.
          “Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Grantors that is in Deposit Accounts
(including the Investment Account) or in Securities Accounts, or any combination
thereof, and which such Deposit Account (including the Investment Account) or
Securities Account is the subject of a Control Agreement and is maintained by a
branch office of the bank or securities intermediary located within the United
States; provided however, that for the purposes of this definition the term
Deposit Accounts shall not include the Designated Account or any other operating
or disbursement account of Grantors.

-27-



--------------------------------------------------------------------------------



 



          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Company and the improvements thereto.
          “Real Property Collateral” means the parcel or parcels of Real
Property identified on Schedule R-1 and any Real Property hereafter acquired by
a Company.
          “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Redemption Date” means any date that a holder of the Junior Notes is
permitted to redeem or otherwise obligate Parent to purchase all or any portion
of such holder’s Junior Notes.
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(d) conduct any other actions authorized by 42 USC § 9601.
          “Replacement Lender” has the meaning set forth in Section 15.2(a).
          “Report” has the meaning set forth in Section 16.17.
          “Requested Revolver Increase” has the meaning set forth in
Section 2.16.
          “Required Availability” means that the sum of (a) Excess Availability,
plus (b) Qualified Cash that is in the Investment Account exceeds $20,000,000.
          “Required Lenders” means, at any time, Lenders whose aggregate Pro
Rata Shares (calculated under clause (d) of the definition of Pro Rata Shares)
equal or exceed 662/3%.
          “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.
          “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.

-28-



--------------------------------------------------------------------------------



 



          “Revolver Usage” means, as of any date of determination, the sum of
(a) the then extant amount of outstanding Advances, plus (b) the then extant
amount of the Letter of Credit Usage.
          “Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.
          “Sale Leaseback Transaction” means the sale of the Real Property
commonly known as 3289 North California, Chicago, Illinois and 2704 West Roscoe,
Chicago, Illinois in an arm’s length transaction to a Person that is not an
Affiliate of any Company on terms and conditions satisfactory to Required
Lenders in connection with the sale-leaseback of such Real Property so long as
(i) no Event of Default exists, (ii) the terms of the lease of such Real
Property are reasonably satisfactory to Agent, and (iii) Agent receives a
Collateral Access Agreement with respect to such Real Property.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Securities Account” means a “securities account” as that term is
defined in the Code.
          “Settlement” has the meaning set forth in Section 2.3(f)(i).
          “Settlement Date” has the meaning set forth in Section 2.3(f)(i).
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          “Stock Pledge Agreement” means a stock pledge agreement, in form and
substance satisfactory to Agent, executed and delivered by each Company that
owns Stock of a Subsidiary of Parent, including the UK Stock Pledge Agreement.
          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or

-29-



--------------------------------------------------------------------------------



 



appoint other comparable managers) of such corporation, partnership, limited
liability company, or other entity.
          “Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(d).
          “Swing Loan” has the meaning set forth in Section 2.3(d)(i).
          “Taxes” has the meaning set forth in Section 16.11.
          “Term Loan” has the meaning set forth in Section 2.2.
          “Term Loan Amount” means $20,000,000.
          “Term Loan Commitment” means, with respect to each Lender, its Term
Loan Commitment, and, with respect to all Lenders, their Term Loan Commitments,
in each case as such Dollar amounts are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1.
          “Total Commitment” means, with respect to each Lender, its Total
Commitment, and, with respect to all Lenders, their Total Commitments, in each
case as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 attached hereto or on the signature page of
the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.
          “Trademark Security Agreement” means a trademark security agreement
executed and delivered by each of Midway, MAG and MGW and Agent, the form and
substance of which is satisfactory to Agent.
          “TTM EBITDA” means, as of any date of determination, EBITDA of Parent
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.
          “UK Company” means Midway Games Limited, an English limited liability
private company, registered with company number 03801663.
          “UK Insolvency Laws” means the Insolvency Act 1986 of England and
Wales, as now and hereafter in effect, any successor to such statute and any
rules and regulations issued thereunder.
          “UK Stock Pledge Agreement” means the syndicated equitable mortgage
over securities executed by Midway on or about the date of this Agreement in
favor of the UK Security Trustee, for the benefit of the Lender Group, by which
Midway has granted to the

-30-



--------------------------------------------------------------------------------



 



UK Security Trustee as security for the Obligations, a Lien on 100% of the Stock
of UK Company.
          “UK Security Trustee” means WFF in its capacity as security trustee of
the security created by the UK Stock Pledge Agreement and any successor entity
in that capacity.
          “Underlying Issuer” means a third Person which is the beneficiary of
an L/C Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.
          “Underlying Letter of Credit” means a letter of credit that has been
issued by an Underlying Issuer.
          “United States” means the United States of America.
          “U.S. Credit Party Guaranty” means that certain general continuing
Guaranty executed and delivered by U.S. Credit Parties in favor of Agent, for
the benefit of the Lender Group and the Bank Product Providers, in form and
substance satisfactory to Agent.
          “Voidable Transfer” has the meaning set forth in Section 17.7.
          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
          “WFF” means Wells Fargo Foothill, Inc., a California corporation.
     1.2. Accounting Terms.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Companies” or the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.
     1.3. Code.
          Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein.
     1.4. Construction.
          Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other

-31-



--------------------------------------------------------------------------------



 



Loan Document refer to this Agreement or such other Loan Document, as the case
may be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations other than contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record.
     1.5. Schedules and Exhibits.
          All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.
2. LOAN AND TERMS OF PAYMENT.
     2.1. Revolver Advances.
          (a) Immediately prior to the effectiveness of this Agreement, the
outstanding principal balance of the Original Advances was $0.00 (the
“Outstanding Original Advances Balance”). On the Closing Date, the Outstanding
Original Advances Balance shall remain an outstanding Obligation and be an
Advance under this Agreement except to the extent that such Outstanding Original
Advances Balance is repaid on the Closing Date. Subject to the terms and
conditions of this Agreement, and during the term of this Agreement, each Lender
with a Revolver Commitment agrees (severally, not jointly or jointly and
severally) to make advances (“Advances”) to Borrowers in an amount at any one
time outstanding not to exceed such Lender’s Pro Rata Share of an amount equal
to the lesser of (i) the Maximum Revolver Amount less the Letter of Credit
Usage, or (ii) the Borrowing Base less the Letter of Credit Usage.
          (b) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves in such amounts, and with
respect to such matters, as Agent in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base, including reserves with
respect to (i) sums that Companies are required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any Section
of this Agreement or any other Loan Document, (ii) allowances for price
protection, returns and discounts, (iii) accrued royalty payments owed to
licensors, (iv) allowances for litigation

-32-



--------------------------------------------------------------------------------



 



expenses of the Companies, and (v) amounts owing by Companies to any Person to
the extent secured by a Lien on, or trust over, any of the Collateral (other
than any existing Permitted Lien set forth on Schedule P-1 which is specifically
identified thereon as entitled to have priority over the Agent’s Liens), which
Lien or trust, in the Permitted Discretion of Agent likely would have a priority
superior to the Agent’s Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral.
          (c) The Lenders with Revolver Commitments shall have no obligation to
make additional Advances hereunder to the extent such additional Advances would
cause the Revolver Usage to exceed the Maximum Revolver Amount.
          (d) Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.
     2.2. Term Loan.
          Immediately prior to the effectiveness of this Agreement, as of the
Closing Date, the outstanding principal balance of the Original Term Loan was
$5,277,778 (the “Outstanding Original Term Loan Balance”). On the Closing Date,
the Outstanding Original Term Loan Balance shall remain an outstanding
Obligation and be a Term Loan under this Agreement. Subject to the terms and
conditions of this Agreement, on Business Day immediately following the Closing
Date, each Lender holding a Term Loan Commitment shall advance a portion of the
sum of $14,722,222, which amount, when aggregated with the Outstanding Original
Term Loan Balance shall constitute the “Term Loan” hereunder. The portion of
Term Loan to be advanced on the Closing Date by each Lender shall be an amount
such that after giving effect thereto shall result in each Lender holding a
portion of Term Loan equal to such Lender’s “Term Loan Commitment, as set forth
on the Schedule C-1. The Term Loan shall be repaid in equal consecutive monthly
installments each in the amount of $166,667.67, on the first day of each
calendar month commencing August 1, 2007 and ending on June 1, 2012, with a
final installment on the Maturity Date of the then unpaid balance of the Term
Loan. In addition to the foregoing, Borrowers may make optional prepayments of
the Term Loan (to be applied to the remaining installments in the inverse order
of their maturities). The outstanding unpaid principal balance and all accrued
and unpaid interest under the Term Loan shall be due and payable on the date of
termination of this Agreement, whether by its terms, by prepayment, or by
acceleration. All amounts outstanding under the Term Loan shall constitute
Obligations.
     2.3. Borrowing Procedures and Settlements.
          (a) Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day prior to the date that is the requested Funding Date specifying
(i) the amount of such Borrowing, and

-33-



--------------------------------------------------------------------------------



 



(ii) the requested Funding Date, which shall be a Business Day; provided,
however, that in the case of a request for Swing Loan in an amount of
$3,000,000, or less, such notice will be timely received if it is received by
Agent no later than 10:00 a.m. (California time) on the Business Day that is the
requested Funding Date). At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Agent telephonic
notice of such request by the required time. In such circumstances, Borrowers
agree that any such telephonic notice will be confirmed in writing within 24
hours of the giving of such notice and the failure to provide such written
confirmation shall not affect the validity of the request.
          (b) Agent’s Election. Promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a), Agent shall elect, in its discretion,
(i) to have the terms of Section 2.3(c) apply to such requested Borrowing, or
(ii) if the Borrowing is for an Advance, to request Swing Lender to make a Swing
Loan pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall elect to
have the terms of Section 2.3(c) apply to such requested Borrowing.
          (c) Making of Loans.
          (i) In the event that Agent shall elect to have the terms of this
Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent’s receipt
of the proceeds of such Advances (or the Term Loan, as applicable), Agent shall
make the proceeds thereof available to Administrative Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Administrative Borrower’s Designated Account; provided,
however, that, subject to the provisions of Section 2.3(i), Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance (or its portion of the Term Loan) if Agent shall have actual knowledge
that (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.
          (ii) Unless Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, prior to
9:00 a.m. (California time) on the date of such Borrowing, that such Lender will
not make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately

-34-



--------------------------------------------------------------------------------



 



available funds on the Funding Date and Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrowers on such
date a corresponding amount. If and to the extent any Lender shall not have made
its full amount available to Agent in immediately available funds and Agent in
such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance (or portion of the Term Loan, as applicable) on the date of
Borrowing for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Advances (or portion of the Term Loan, as applicable) composing such Borrowing.
The failure of any Lender to make any Advance (or portion of the Term Loan, as
applicable) on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance (or portion of the Term Loan, as
applicable) on such Funding Date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on any Funding Date.
          (iii) Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrowers to Agent for the Defaulting Lender’s benefit,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments to each other non-Defaulting Lender member of the
Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Administrative Borrower and if no
Default or Event of Default had occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers. Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero. This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable, (y) the non-Defaulting
Lenders, Agent, and Administrative Borrower shall have waived such Defaulting
Lender’s default in writing, or (z) the Defaulting Lender makes its Pro Rata
Share of the applicable Advance and pays to Agent all amounts owing by
Defaulting Lender in respect

-35-



--------------------------------------------------------------------------------



 



thereof. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (other than Bank Product Obligations, but
including an assumption of its Pro Rata Share of the Risk Participation
Liability) without any premium or penalty of any kind whatsoever; provided
however, that any such assumption of the Commitment of such Defaulting Lender
shall not be deemed to constitute a waiver of any of the Lender Groups’ or
Borrowers’ rights or remedies against any such Defaulting Lender arising out of
or in relation to such failure to fund.
          (d) Making of Swing Loans.
          (i) In the event Agent shall elect, with the consent of Swing Lender,
as a Lender, to have the terms of this Section 2.3(d) apply to a requested
Borrowing as described in Section 2.3(b), Swing Lender as a Lender shall make
such Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.3(d) being referred to as a
“Swing Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds to Administrative Borrower’s Designated Account.
Each Swing Loan shall be deemed to be an Advance hereunder and shall be subject
to all the terms and conditions applicable to other Advances, except that no
such Swing Loan shall be eligible to be a LIBOR Rate Loan and all payments on
any Swing Loan shall be payable to Swing Lender as a Lender solely for its own
account (and for the account of the holder of any participation interest with
respect to such Swing Loan). Subject to the provisions of Section 2.3(i), Agent
shall not request Swing Lender as a Lender to make, and Swing Lender as a Lender
shall not make, any Swing Loan if Agent has actual knowledge that (i) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender as a Lender shall not otherwise
be required to determine whether the applicable conditions precedent set forth
in Section 3 have been satisfied on the Funding Date applicable thereto prior to
making, in its sole discretion, any Swing Loan.

-36-



--------------------------------------------------------------------------------



 



          (ii) The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.
          (e) Agent Advances.
          (i) Agent hereby is authorized by Borrowers and the Lenders, from time
to time in Agent’s sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or
(C) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement, including Lender Group Expenses and the costs, fees, and
expenses described in Section 10 (any of the Advances described in this Section
2.3(e) shall be referred to as “Agent Advances”). Each Agent Advance shall be
deemed to be an Advance hereunder, except that no such Agent Advance shall be
eligible to be a LIBOR Rate Loan and all payments thereon shall be payable to
Agent solely for its own account.
          (ii) The Agent Advances shall be repayable on demand, secured by the
Agent’s Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.
          (f) Settlement. It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:
          (i) Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Companies’
Collections received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. (California time) on the Business Day immediately prior
to the date of such requested Settlement (the date of such requested Settlement
being the “Settlement Date”). Such notice of a Settlement Date shall include a
summary statement of the amount of outstanding Advances, Swing Loans, and Agent
Advances for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(c)(iii)): (y) if a
Lender’s balance of the Advances (including Swing Loans

-37-



--------------------------------------------------------------------------------



 



and Agent Advances) exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Agent Advances) as of a Settlement Date, then Agent
shall, by no later than 12:00 p.m. (California time) on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances), and (z) if a Lender’s
balance of the Advances (including Swing Loans and Agent Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and Agent
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m.
(California time) on the Settlement Date transfer in immediately available funds
to the Agent’s Account, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Agent Advances
and, together with the portion of such Swing Loans or Agent Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.
          (ii) In determining whether a Lender’s balance of the Advances, Swing
Loans, and Agent Advances is less than, equal to, or greater than such Lender’s
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.
          (iii) Between Settlement Dates, Agent, to the extent no Agent Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to Swing Lender’s Pro
Rata Share of the Advances. If, as of any Settlement Date, Collections of
Companies received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect

-38-



--------------------------------------------------------------------------------



 



to Swing Loans, Agent with respect to Agent Advances, and each Lender (subject
to the effect of letter agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Agent Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.
          (g) Notation. Agent shall record on its books the principal amount of
the Advances (or portion of the Term Loan, as applicable) owing to each Lender,
including the Swing Loans owing to Swing Lender, and Agent Advances owing to
Agent, and the interests therein of each Lender, from time to time and such
records shall, absent manifest error, conclusively be presumed to be correct and
accurate. In addition, each Lender is authorized, at such Lender’s option, to
note the date and amount of each payment or prepayment of principal of such
Lender’s Advances in its books and records, including computer records.
          (h) Lenders’ Failure to Perform. All Advances (other than Swing Loans
and Agent Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
          (i) Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances, the outstanding
Revolver Usage does not exceed the Borrowing Base by more than the lesser of 10%
of the Borrowing Base or $1,500,000, (ii) after giving effect to such Advances,
the outstanding Revolver Usage (except for and excluding amounts charged to the
Loan Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount, and (iii) at the time of the making of any such
Advance, Agent does not believe, in good faith, that the Overadvance created by
such Advance will be outstanding for more than 90 days. The foregoing provisions
are for the exclusive benefit of Agent, Swing Lender, and the Lenders and are
not intended to benefit Companies in any way. The Advances and Swing Loans, as
applicable, that are made pursuant to this Section 2.3(i) shall be subject to
the same terms and conditions as any other Advance or Swing Loan, as applicable,
except that they shall not be eligible for the LIBOR Option and the rate of
interest applicable thereto shall be the rate applicable to Advances that are
Base Rate Loans under Section 2.6(c) hereof without regard to the presence or
absence of a Default or Event of Default.
          (A) In the event Agent obtains actual knowledge that the Revolver
Usage exceeds the amounts permitted by the preceding paragraph, regardless of
the amount of, or reason for, such excess, Agent shall notify the

-39-



--------------------------------------------------------------------------------



 



Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders with Revolver Commitments thereupon shall, together with Agent,
jointly determine the terms of arrangements that shall be implemented with
Borrowers intended to reduce, within a reasonable time, the outstanding
principal amount of the Advances to Borrowers to an amount permitted by the
preceding paragraph. In the event Agent or any Lender disagrees over the terms
of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.
          (B) Each Lender with a Revolver Commitment shall be obligated to
settle with Agent as provided in Section 2.3(f) for the amount of such Lender’s
Pro Rata Share of any unintentional Overadvances by Agent reported to such
Lender, any intentional Overadvances made as permitted under this
Section 2.3(i), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.
     2.4. Payments.
          (a) Payments by Borrowers.
          (i) Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Agent
later than 11:00 a.m. (California time), shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.
          (ii) Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

-40-



--------------------------------------------------------------------------------



 



          (b) Apportionment and Application.
          (i) Except as otherwise provided with respect to Defaulting Lenders
and except as otherwise provided in the Loan Documents (including letter
agreements between Agent and individual Lenders), aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account, after giving effect to any
letter agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates. Except as provided in Section 2.2
of this Agreement with respect to prepayments of the Term Loan, payments shall
be remitted to Agent and all such payments, and all proceeds of Collateral
received by Agent in accordance with Section 2.8, shall be applied as follows
(such application shall be no later than the first Business Day after receipt
thereof in accordance with Section 2.8):
          (A) first, to pay any Lender Group Expenses or indemnities then due to
Agent under the Loan Documents, until paid in full,
          (B) second, to pay any fees or premiums then due to Agent and WFF (for
its separate accounts, after giving effect to any letter agreements between
Agent and the individual Lenders) under the Loan Documents until paid in full,
          (C) third, to pay interest due in respect of all Agent Advances, until
paid in full,
          (D) fourth, to pay the principal of all Agent Advances until paid in
full,
          (E) fifth, to pay any Lender Group Expenses then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,
          (F) sixth, to pay any fees or premiums then due to any or all of the
Lenders (after giving effect to any letter agreements between Agent and
individual Lenders) under the Loan Documents, on a ratable basis, until paid in
full,
          (G) seventh, ratably to pay interest due in respect of the Advances
(other than Agent Advances), the Swing Loans, and the Term Loan until paid in
full,
          (H) eighth, ratably to pay all principal amounts then due and payable
(other than as a result of an acceleration thereof) with respect to the Term
Loan until paid in full,

-41-



--------------------------------------------------------------------------------



 



          (I) ninth, to pay the principal of all Swing Loans until paid in full,
          (J) tenth, so long as no Event of Default has occurred and is
continuing, and at Agent’s election (which election Agent agrees will not be
made if an Overadvance would be created thereby), to pay amounts then due and
owing by Parent or its Subsidiaries in respect of Bank Products, until paid in
full,
          (K) eleventh, so long as no Event of Default has occurred and is
continuing, to pay the principal of all Advances until paid in full,
          (L) twelfth, if an Event of Default has occurred and is continuing,
ratably (i) to pay the principal of all Advances until paid in full, (ii) to
Agent, to be held by Agent, for the ratable benefit of Issuing Lender and those
Lenders having a Revolver Commitment, as cash collateral in an amount up to 105%
of the then extant Letter of Credit Usage until paid in full, and (iii) to
Agent, to be held by Agent, for the benefit of the Bank Product Providers, as
cash collateral in an amount up to the amount of the Bank Product Reserve
established prior to the occurrence of, and not in contemplation of, the subject
Event of Default until Parent or its Subsidiaries obligations in respect of the
then extant Bank Products have been paid in full or the cash collateral amount
has been exhausted,
          (M) thirteenth, if an Event of Default has occurred and is continuing,
to pay the outstanding principal balance of the Term Loan (in the inverse order
of the maturity of the installments due thereunder) until the Term Loan is paid
in full,
          (N) fourteenth, if an Event of Default has occurred and is continuing,
to pay any other Obligations (including the provision of amounts to Agent, to be
held by Agent, for the benefit of the Bank Product Providers, as cash collateral
in an amount up to the amount determined by Agent in its Permitted Discretion as
the amount necessary to secure Parent or its Subsidiaries obligations in respect
of the then extant Bank Products), and
          (O) fifteenth, to Borrowers (to be wired to the Investment Account) or
such other Person entitled thereto under applicable law.
          (ii) Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).
          (iii) In each instance, so long as no Event of Default has occurred
and is continuing, this Section 2.4(b) shall not be deemed to apply to any
payment by

-42-



--------------------------------------------------------------------------------



 



Borrowers specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.
          (iv) For purposes of the foregoing, “paid in full” means payment of
all applicable amounts owing under the Loan Documents, including related loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
          (v) In the event of a direct conflict between the priority provisions
of this Section 2.4 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.
     2.5. Overadvances; Mandatory Prepayment.
          (a) If, at any time or for any reason, the amount of Obligations
(other than Bank Product Obligations) owed by Borrowers to the Lender Group
pursuant to Section 2.1 or Section 2.12 is greater than either the Dollar or
percentage limitations set forth in Section 2.1 or Section 2.12, as applicable
(an “Overadvance”), Borrowers immediately shall pay to Agent, in cash, the
amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b). In
addition, Borrowers hereby promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full as and when due and
payable under the terms of this Agreement and the other Loan Documents.
          (b) If on the Business Day 2 Business Days prior to a Redemption Date,
it is reasonably anticipated that Parent will pay any cash in connection with
the redemption of the applicable Junior Notes on such Redemption Date, and it is
reasonably anticipated by Agent that after giving effect to such redemption the
sum (as projected by Agent) of Liquidity will not exceed $45,000,000, Agent
shall provide Administrative Borrowers written notice of such decision and
unless otherwise waived by Agent and Required Lenders in their sole discretion,
Borrowers will be required to make a mandatory prepayment within one Business
Day of such notice such that the Term Loan, Revolving Loan and other Obligations
(including the Applicable Prepayment Premium) are Paid In Full, at which time
the Loan Agreement shall be terminated.
          (c) At all times an Event of Default has occurred and is continuing or
as otherwise mutually agreed between Borrowers, Agent and Required Lenders,
within 10 days of delivery to Agent and the Lenders of audited annual financial
statements pursuant to Section 6.3, commencing with the delivery to Agent and
the Lenders of the financial statements for Parent’s fiscal year ended
December 31, 2007 or, if such financial statements

-43-



--------------------------------------------------------------------------------



 



are not delivered to Agent and the Lenders on the date such statements are
required to be delivered pursuant to Section 6.3, 10 days after the date such
statements are required to be delivered to Agent and the Lenders pursuant to
Section 6.3, Borrowers shall prepay the outstanding principal amount of the
Obligations in an amount equal to 50% of the Excess Cash Flow of Borrowers and
their Subsidiaries for such fiscal year which amount shall be applied first, to
the outstanding principal amount of the Term Loan (in the inverse order of the
maturity of the installments due thereunder) until the Term Loan is paid in full
and second in accordance with Section 2.4(b)(i). Notwithstanding the foregoing,
in the event Borrowers are required to make a mandatory prepayment pursuant to
this Section 2.5(c), Borrowers shall notify Agent of the amount of such
prepayment not less than 5 Business Days prior to the date such prepayment is
due and Agent shall notify each Lender of such prepayment. Each Lender may
exercise its option to refuse its Pro Rata Share of such prepayment by giving
written notice to Borrowers and Agent at least 1 Business Day prior to the date
of such prepayment. Any amounts so refused shall be returned by Agent to
Administrative Borrower for working capital and general corporate purposes.
     2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
          (a) Interest Rates. Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows (i) if the
relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to the LIBOR
Rate plus the LIBOR Rate Margin and (ii) otherwise, at a per annum rate equal to
the Base Rate plus the Base Rate Margin.
          The foregoing notwithstanding, at no time shall any portion of the
Obligations (other than Bank Product Obligations) bear interest on the Daily
Balance thereof at a per annum rate less than 4%. To the extent that interest
accrued hereunder at the rate set forth herein would be less than the foregoing
minimum daily rate, the interest rate chargeable hereunder for such day
automatically shall be deemed increased to the minimum rate.
          (b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any letter
agreement between Agent and individual Lenders), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in
Section 2.12(e)) which shall accrue at a rate equal to 4.50% per annum times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.
          (c) Default Rate. Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),
          (i) all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate

-44-



--------------------------------------------------------------------------------



 



equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and
          (ii) the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.
          (d) Payment. Except as provided to the contrary in Section 2.12(a) and
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrowers hereby
authorize Agent, from time to time, without prior notice to Borrowers, to charge
such interest and fees, all Lender Group Expenses (as and when incurred), the
charges, commissions, fees, and costs provided for in Section 2.12(e) (as and
when accrued or incurred), the fees and costs provided for in Section 2.11 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including the amounts due and payable with
respect to the Term Loan and including any amounts due and payable to the Bank
Product Providers in respect of Bank Products up to the amount of the then
extant Bank Product Reserve) to Borrowers’ Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder. Any interest not paid when due shall
be compounded by being charged to Borrowers’ Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.
          (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
          (f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
          (g) Interest under Original Loan Agreement. Borrowers, Lenders and
Agent hereby agree that any and all accrued and unpaid interest on the
“Advances” and the “Term Loans” under, and as such term is defined in, the
Original Loan Agreement, shall remain Obligations of the Borrowers hereunder,
and shall be due and payable by Borrowers,

-45-



--------------------------------------------------------------------------------



 



for the pro rata benefit of the Original Lenders, in the same manner as interest
becomes due and payable hereunder.
     2.7. Cash Management.
          (a) Grantors shall (i) establish and maintain cash management services
of a type and on terms satisfactory to Agent at one or more of the banks set
forth on Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in
writing and otherwise take such reasonable steps to ensure that all of their
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Bank, and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Cash Management Bank) into a bank account in Agent’s name
(a “Cash Management Account”) at one of the Cash Management Banks.
          (b) Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Grantors, in form and substance acceptable
to Agent. Each such Cash Management Agreement shall provide, among other things,
that (i) all items of payment deposited in such Cash Management Account and
proceeds thereof are held by such Cash Management Bank agent or
bailee-in-possession for Agent, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account, other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) it immediately will forward by daily
sweep all amounts in the applicable Cash Management Account to the Agent’s
Account.
          (c) So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Account Bank or Cash Management Account; provided, however,
that (i) such prospective Cash Management Bank shall be satisfactory to Agent
and Agent shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank, and (ii) prior to
the time of the opening of such Cash Management Account, the applicable Company,
and such prospective Cash Management Bank shall have executed and delivered to
Agent a Cash Management Agreement. The applicable Company shall close any of
their Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of notice from Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Agent’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment.
          (d) The Cash Management Accounts shall be cash collateral accounts,
with all cash, checks and similar items of payment in such accounts securing
payment of the

-46-



--------------------------------------------------------------------------------



 



Obligations, and in which each Company hereby grants a Lien to Agent.
Notwithstanding anything contained herein to the contrary, WFF is the only Cash
Management Bank permitted to be used by a Company without the prior written
consent of Agent (except that Borrowers may maintain the accounts set forth on
Schedule 2.7(a)).
     2.8. Crediting Payments; Float Charge.
          The receipt of any payment item by Agent (whether from transfers to
Agent by the Cash Management Banks pursuant to the Cash Management Agreements or
otherwise) shall not be considered a payment on account unless such payment item
is a wire transfer of immediately available federal funds made to the Agent’s
Account or unless and until such payment item is honored when presented for
payment. Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment and interest shall be
calculated accordingly. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 11:00 a.m.
(California time). If any payment item is received into the Agent’s Account on a
non-Business Day or after 11:00 a.m. (California time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day. For purposes of calculating
Availability, Borrowers shall receive credit for Collections at such time as
Agent has received immediately available funds into the Agent’s Account with
respect to such Collections. From and after the Closing Date, Agent shall be
entitled to charge Borrowers for 3 Business Days of ‘clearance’ or ‘float’ at
the rate then applicable under Section 2.6 to Advances that are Base Rate Loans
on all Collections that are received by Companies (regardless of whether
forwarded by the Cash Management Banks to Agent). This across-the-board 3
Business Day clearance or float charge on all Collections of Companies is
acknowledged by the parties to constitute an integral aspect of the pricing of
the financing of Borrowers and shall apply irrespective of whether or not there
are any outstanding monetary Obligations; the effect of such clearance or float
charge being the equivalent of charging interest on such Collections through the
completion of a period ending 3 Business Days after the receipt thereof. The
parties acknowledge and agree that the economic benefit of the foregoing
provisions of this Section 2.8 shall be for the exclusive benefit of Agent.
     2.9. Designated Account.
          Agent is authorized to make the Advances and the Term Loan, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.6(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance, Agent Advance, or Swing Loan requested by Borrowers and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

-47-



--------------------------------------------------------------------------------



 



     2.10. Maintenance of Loan Account; Statements of Obligations.
          Agent shall maintain an account on its books in the name of Borrowers
(the “Loan Account”) on which Borrowers will be charged with the Term Loan, all
Advances (including Agent Advances and Swing Loans) made by Agent, Swing Lender,
or the Lenders to Borrowers or for Borrowers’ account, the Letters of Credit
issued by Issuing Lender for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender Group
Expenses. In accordance with Section 2.8, the Loan Account will be credited with
all payments received by Agent from Borrowers or for Borrowers’ account,
including all amounts received in the Agent’s Account from any Cash Management
Bank. Agent shall render statements regarding the Loan Account to Administrative
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 30 days after receipt thereof by Administrative Borrower,
Administrative Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.
     2.11. Fees.
          Borrowers shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:
          (a) Unused Line Fee. On the first day of each month during the term of
this Agreement, an unused line fee in the amount equal to 0.50% per annum times
the result of (i) the Maximum Revolver Amount, less (ii) the sum of (A) the
average Daily Balance of Advances that were outstanding during the immediately
preceding month, plus (B) the average Daily Balance of the Letter of Credit
Usage during the immediately preceding month,
          (b) Fee Letter Fees. As and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee Letter, and
          (c) Audit, Appraisal, and Valuation Charges. Audit, appraisal, and
valuation fees and charges as follows (i) a fee of $850 per day, per auditor,
plus out-of-pocket expenses for each financial audit of any Company performed by
personnel employed by Agent, (ii) if implemented, a fee of $850 per day, per
applicable individual, plus out-of-pocket expenses for each financial audit of
Companies and for the establishment of electronic collateral reporting systems,
and (iii) the actual charges paid or incurred by Agent if it elects to employ
the services of one or more third Persons to perform financial audits of
Companies, to establish electronic collateral reporting systems, to appraise the
Collateral or to assess any Company’s business or line of business valuation.

-48-



--------------------------------------------------------------------------------



 



          (d) Fees, Charges and Expenses under Original Loan Agreement.
Borrowers, Lenders and Agent hereby agree that any and all accrued and unpaid
fees, charges and expenses owing by any Company to Agent or any Lender under the
Original Loan Agreement or any of the agreements or documents contemplated
thereby shall be deemed to be accrued and unpaid fees, charges and expenses
hereunder, shall remain Obligations of the Borrowers hereunder, and shall be due
and payable by Borrowers, for the pro rata benefit of the Original Lenders, in
the same manner as comparable fees, charges and expenses are due and payable
hereunder.
     2.12. Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and Agent (reasonably in advance of the
requested date of issuance, amendment, renewal, or extension) a notice
requesting the issuance of an L/C or L/C Undertaking, or identifying the L/C or
L/C Undertaking to be amended, renewed, or extended, the date of issuance,
amendment, renewal, or extension, the date on which such L/C or L/C Undertaking
is to expire, the amount of such L/C or L/C Undertaking, the name and address of
the beneficiary thereof (or of the Underlying Letter of Credit, as applicable),
and such other information as shall be necessary to prepare, amend, renew, or
extend such L/C or L/C Undertaking. If requested by the Issuing Lender,
Administrative Borrower also shall be an applicant under the application with
respect to any Underlying Letter of Credit that is to be the subject of an L/C
Undertaking. The Issuing Lender shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the requested
Letter of Credit:
          (i) the Letter of Credit Usage would exceed the Borrowing Base less
the then extant amount of outstanding Advances, or
          (ii) the Letter of Credit Usage would exceed $7,500,000, or
          (iii) the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the then extant amount of outstanding Advances.
          Each Letter of Credit (and corresponding Underlying Letter of Credit)
shall be in form and substance acceptable to the Issuing Lender (in the exercise
of its Permitted Discretion), including the requirement that the amounts payable
thereunder must be payable in Dollars. If Issuing Lender is obligated to advance
funds under a Letter of Credit, Borrowers immediately shall reimburse such L/C
Disbursement to Issuing Lender by paying

-49-



--------------------------------------------------------------------------------



 



to Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on (i) the Business
Day that Administrative Borrower receives such notice, if such notice is
received prior to 10:00 a.m., California time, on the date of receipt, and, in
the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6. To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrowers’ obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance. Promptly following receipt by
Agent of any payment from Borrowers pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to Section 2.12(c) to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interest may appear.
          (b) Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrowers had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitment, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrowers on the date due as provided in clause (a) of
this Section, or of any reimbursement payment required to be refunded to
Borrowers for any reason. Each Lender with a Revolver Commitment acknowledges
and agrees that its obligation to deliver to Agent, for the account of the
Issuing Lender, an amount equal to its respective Pro Rata Share of each L/C
Disbursement made by the Issuing Lender pursuant to this Section 2.12(b) shall
be absolute and unconditional and such remittance shall be made notwithstanding
the occurrence or continuation of an Event of Default or Default or the failure
to satisfy any condition set forth in Section 3 hereof. If any such Lender fails
to make available to Agent the amount of such Lender’s Pro Rata Share of each
L/C Disbursement made by the Issuing Lender in respect of such Letter of Credit
as provided in this Section, such Lender shall be deemed to be a Defaulting
Lender and Agent (for the account of the Issuing Lender) shall be

-50-



--------------------------------------------------------------------------------



 



entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
          (c) Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Each Borrower agrees
to be bound by the Underlying Issuer’s regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender’s interpretations of any L/C
issued by Issuing Lender to or for such Borrower’s account, even though this
interpretation may be different from such Borrower’s own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers’ instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.
          (d) Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
          (e) Any and all charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance fee
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.
          (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force

-51-



--------------------------------------------------------------------------------



 



of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
          (i) any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or
          (ii) there shall be imposed on the Underlying Issuer or the Lender
Group any other condition regarding any Underlying Letter of Credit or any
Letter of Credit issued pursuant hereto;
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guarantying, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
          (g) Letters of Credit Outstanding under Original Loan Agreement.
Borrowers, Lenders and Agent hereby agree that any and all “Letters of Credit”
(as such term is defined in the Original Loan Agreement) outstanding on the
Closing Date shall be deemed to be Letters of Credit issued under this
Agreement.
     2.13. LIBOR Option.
          (a) Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances or
Term Loan be charged at a rate of interest based upon the LIBOR Rate. Interest
on LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto, (ii) the occurrence of an Event of Default
in consequence of which the Required Lenders or Agent on behalf thereof have
elected to accelerate the maturity of all or any portion of the Obligations, or
(iii) termination of this Agreement pursuant to the terms hereof. On the last
day of each applicable Interest Period, unless Administrative Borrower properly
has exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same type hereunder. At any
time that an Event of Default has occurred and is continuing, Borrowers no
longer shall have the option to request that Advances or any portion of the Term
Loan bear interest at the LIBOR Rate and Agent shall have the right to convert
the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

-52-



--------------------------------------------------------------------------------



 



          (b) LIBOR Election.
          (i) Administrative Borrower may, at any time and from time to time, so
long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”). Notice of Administrative Borrower’s election of the
LIBOR Option for a permitted portion of the Advances or Term Loan and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. (California
time) on the same day). Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the Lenders having a Revolver
Commitment or Term Loan Commitment, as applicable.
          (ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers.
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
incurred by Agent or any Lender as a result of (a) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, and expenses, collectively, “Funding
Losses”). Funding Losses shall, with respect to Agent or any Lender, be deemed
to equal the amount determined by Agent or such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period therefor), minus (ii) the amount of interest that would accrue
on such principal amount for such period at the interest rate which Agent or
such Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of Agent or a Lender delivered to Administrative
Borrower setting forth any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error.
          (iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect
at any given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

-53-



--------------------------------------------------------------------------------



 



          (c) Prepayments. Borrowers may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrowers’ and their Subsidiaries’
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with clause (b) above.
          (d) Special Provisions Applicable to LIBOR Rate.
          (i) The LIBOR Rate may be adjusted by Agent with respect to any Lender
on a prospective basis to take into account any additional or increased costs to
such Lender of maintaining or obtaining any eurodollar deposits or increased
costs due to changes in applicable law occurring subsequent to the commencement
of the then applicable Interest Period, including changes in tax laws (except
changes of general applicability in corporate income tax laws) and changes in
the reserve requirements imposed by the Board of Governors of the Federal
Reserve System (or any successor), excluding the Reserve Percentage, which
additional or increased costs would increase the cost of funding loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under clause (b)(ii) above).
          (ii) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Advances or any portion of the Term Loan as LIBOR
Rate Loans or to continue such funding or maintaining, or to determine or charge
interest rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Administrative Borrower and Agent promptly shall
transmit the notice to each other Lender and (y) in the case of any LIBOR Rate
Loans of such Lender that are outstanding, the date specified in such Lender’s
notice shall be deemed to be the last day of the Interest Period of such LIBOR
Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and
(z) Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

-54-



--------------------------------------------------------------------------------



 



          (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.
     2.14. Capital Requirements.
          If, after the date hereof, any Lender determines that (i) the adoption
of or change in any law, rule, regulation or guideline regarding capital
requirements for banks or bank holding companies, or any change in the
interpretation or application thereof by any Governmental Authority charged with
the administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on such Lender’s or such holding company’s capital
as a consequence of such Lender’s Commitments hereunder to a level below that
which such Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify Administrative Borrower
and Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 90 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.
     2.15. Joint and Several Liability of Borrowers.
          (a) Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agent and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.
          (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

-55-



--------------------------------------------------------------------------------



 



          (c) If and to the extent that any of Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.
          (d) The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each such Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
          (e) Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 2.15 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of such Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or Lender. The joint and
several liability of the Borrower hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any of the
Borrower or any Agent or Lender.

-56-



--------------------------------------------------------------------------------



 



          (f) Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
          (g) The provisions of this Section 2.15 are made for the benefit of
the Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Borrowers as
often as occasion therefor may arise and without requirement on the part of any
such Agent, Lender, successor or assign first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this Section 2.15 shall remain in effect until all of the Obligations shall
have been Paid In Full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations, is
rescinded or must otherwise be restored or returned by any Agent or Lender upon
the insolvency, bankruptcy or reorganization of any of the Borrowers, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated in
effect, as though such payment had not been made.
          (h) Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agent or the Lenders with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been Paid In Full in cash. Any claim which any
Borrower may have against any other Borrower with respect to any payments to any
Agent or Lender hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment of the Obligations until the Obligations are Paid In Full and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be Paid In Full before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.
          (i) Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the Obligations until the Obligations are Paid In
Full. Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any

-57-



--------------------------------------------------------------------------------



 



indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been Paid In Full. If, notwithstanding the foregoing sentence, such
Borrower shall collect, enforce or receive any amounts in respect of such
indebtedness, such amounts shall be collected, enforced and received by such
Borrower as trustee for the Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).
          (j) Each U.S. Credit Party has guarantied the Obligations pursuant to
the U.S. Credit Party Guaranty.
     2.16. Request for Increase of Maximum Revolver Amount.
          Agent and Lenders agree that Borrowers may, so long as no Default or
Event of Default has occurred and is continuing, deliver a written notice to
Agent and each Lender (an “Increase Notice”) requesting an increase in the
Maximum Revolver Amount in an amount of $10,000,000 (a “Requested Revolver
Increase”). The Increase Notice shall be accompanied with a Compliance
Certificate confirming that no Default or Event of Default has occurred and is
continuing. If Borrowers deliver an Increase Notice, each Lender shall have the
option to participate in the Requested Revolver Increase upon terms and in
amounts determined by Agent by delivering a written notice to Agent and
Borrowers within ten Business Days of such Lender’s receipt of the Increase
Notice (it being agreed and understood that such Lender shall be deemed to have
elected not to participate in the Requested Revolver Increase if it does not
respond to the Increase Notice within ten Business Days of its receipt thereof).
If one or more Lenders with Revolver Commitments elect not to participate in the
Requested Revolver Increase, or if such participation is for less than the full
amount of the Requested Revolver Increase, then Agent may, at its option and in
its separate capacities as a Lender, elect to participate in such remaining
portion of the Requested Revolver Increase or permit one or more existing
Lenders to participate in the remaining portion of the Required Revolver
Increase. If there is less than full participation by existing Lenders with
Revolver Commitments in the Requested Revolver Increase after the foregoing
procedures, then one or more new Lenders acceptable to Agent and Borrowers may
be added as parties to this Agreement for purposes of participating in such
remaining portion; provided, that if any portion of the Requested Revolver
Increase remains unfunded after Agent’s and Borrowers’ syndication efforts, the
applicable Requested Revolver Increase shall be reduced to an amount equal to
the aggregate amount of participations in such Requested Revolver Increase by
all existing and new Lenders. After giving effect to the procedures described in
this paragraph, each Lender participating in the Requested Revolver Increase
shall have its Revolver Commitment increased to the extent of its participation
as determined by Agent. Borrowers agree to execute such amendments and
supplements to the Loan Documents as Agent reasonably deems necessary in
connection with a Requested Revolver Increase and further agree to pay to
Lenders a commitment fee to be determined by Agent and Borrowers in connection
with the Requested Revolver Increase provided that any amendments and
supplements to the Loan Documents do not impose any material additional
conditions or restrictions on Borrowers or the U.S. Credit Parties.

-58-



--------------------------------------------------------------------------------



 



     2.17. Effect of Amendment and Restatement.
          Upon the execution and delivery of this Agreement, the “Obligations”
under, and as such term is defined in, the Original Loan Agreement shall
continue in full force and effect, but shall now be governed by the terms and
conditions set forth in this Agreement. Such Obligations, together with any and
all additional Obligations incurred by any Company hereunder or under any of the
other Loan Documents, shall continue to be secured by the assets of the
Companies whether now existing or hereafter acquired and wheresoever located
subject to the exceptions set forth herein and in the Loan Documents. Each
Borrower and each U.S. Credit Party hereby reaffirms its Obligations, grants of
security interests, pledges and the validity of all covenants by each Borrower
and each U.S. Credit Party contained in any and all Loan Documents. The
execution and delivery of this Agreement shall not constitute a novation or
repayment of the Obligations under the Original Loan Agreement.
3. CONDITIONS; TERM OF AGREEMENT.
     3.1. Conditions Precedent to the Extension of Credit on the Closing Date.
          The obligation of the Lender Group (or any member thereof) to make
Advances and funding of the Term Loan on the date hereof pursuant to Section 2.2
(or otherwise to extend any credit provided for hereunder), is subject to the
fulfillment, to the satisfaction of Agent, of each of the conditions precedent
set forth below:
          (a) the Closing Date shall occur on or before June 30, 2007;
          (b) Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:
          (i) Master Reaffirmation of Loan Documents,
          (ii) the Disbursement Letter,
          (iii) the Fee Letter,
          (iv) the Officers’ Certificate,
          (v) Copyright Mortgages (MAG),
          (vi) Trademark Security Agreements (Surreal),
          (vii) Copyright Mortgage (Surreal), and
          (viii) Copyright Mortgage (Parent).
          (c) Agent shall have received a certificate from the Secretary of each
Company attesting to the resolutions of such Company’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to

-59-



--------------------------------------------------------------------------------



 



which such Company is a party and authorizing specific officers of such Company
to execute the same;
          (d) Agent shall have received copies of each Company’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Company;
          (e) Agent shall have received a certificate of status with respect to
each Company, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Company, which certificate shall indicate that such Company is in good standing
in such jurisdiction;
          (f) Agent shall have received certificates of status with respect to
each Company, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Company) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Company is in good standing in such
jurisdictions;
          (g) Agent shall have received evidence satisfactory to Agent that all
material copyrights used in videogames sold by any Company have been registered
with the applicable federal filing office;
          (h) Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 6.8, the form and
substance of which shall be satisfactory to Agent;
          (i) Agent shall have received opinions of Companies’ counsel in form
and substance satisfactory to Agent;
          (j) Agent shall have received satisfactory evidence (including a
certificate of the chief financial officer of Parent) that all tax returns
required to be filed by Companies have been timely filed and all taxes upon
Companies or their properties, assets, income, and franchises (including Real
Property taxes, sales taxes, and payroll taxes) have been paid prior to
delinquency, except such taxes that are the subject of a Permitted Protest;
          (k) Borrowers shall have the Required Availability after giving effect
to the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents;
          (l) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Companies’ books and
records and verification of Companies’ representations and warranties to the
Lender Group, the results of which shall be satisfactory to Agent, (ii) a review
of UCC, tax and other lien searches, the results of which shall be satisfactory
to Agent, and (iii) a legal review of all material contracts and litigation
matters, the results of which shall be satisfactory to Agent;

-60-



--------------------------------------------------------------------------------



 



          (m) Agent shall have received Companies’ Closing Date Business Plan;
          (n) Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;
          (o) Agent shall have received copies of each of Platform Licenses
covering the North American Market (which may be redacted copies) and other
material contracts, together with a certificate of the Secretary of the
applicable Borrower certifying each such document as being a true, correct, and
complete copy thereof;
          (p) Companies shall have received all licenses, approvals or evidence
of other actions required by any Governmental Authority in connection with the
execution and delivery by Companies of the Loan Document or with the
consummation of the transactions contemplated thereby; and
          (q) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.
     3.2. Conditions Subsequent to the Initial Extension of Credit.
          The obligation of the Lender Group (or any member thereof) to continue
to make Advances (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto, of each of the conditions
subsequent set forth below (the failure by Companies to so perform or cause to
be performed constituting an Event of Default):
          (a) within 30 days of the Closing Date, deliver to Agent a fully
executed warehouseman’s agreement for the 28301 Schoolcraft Road, Livonia,
Michigan 48150 location, the form and substance of which shall be satisfactory
to Agent and its counsel; and
          (b) within 30 days of the Closing Date, deliver to Agent evidence
satisfactory to Agent of the assignment of the following copyright from Parent
to MAG: Official Mortal Kombat Mythologies Sub-Zero: Ultimate Strategy Guide
TX4688079.
     3.3. Conditions Precedent to all Extensions of Credit.
          The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to the following conditions precedent:
          (a) the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);
          (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

-61-



--------------------------------------------------------------------------------



 



          (c) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Borrower, Agent, any Lender, or any of their Affiliates; and
          (d) no Material Adverse Change shall have occurred.
     3.4. Term.
          This Agreement shall continue in full force and effect for a term
ending on June 29, 2012 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.
     3.5. Effect of Termination.
          On the date of termination of this Agreement, all Obligations
(including contingent reimbursement obligations of Borrowers with respect to any
outstanding Letters of Credit and including all Bank Products Obligations)
immediately shall become due and payable without notice or demand. No
termination of this Agreement, however, shall relieve or discharge Companies of
their duties, Obligations, or covenants hereunder and the Agent’s Liens in the
Collateral shall remain in effect until all Obligations have been Paid In Full
and the Lender Group’s obligations to provide additional credit hereunder have
been terminated. When this Agreement has been terminated and all of the
Obligations have been Paid In Full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrowers’ sole expense, execute and deliver any UCC termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to the Obligations.
     3.6. Early Termination by Borrowers.
          Borrowers have the option, at any time upon 15 days prior written
notice by Administrative Borrower to Agent, to terminate this Agreement by
paying to Agent the Obligations (including with respect to Letter of Credit
Usage (a) either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the then extant Letter of Credit Usage, (ii) providing a letter of credit in
form and substance satisfactory to Agent to be issued to Agent by a financial
institution satisfactory to Agent in an amount equal to 105% of the then extant
Letter of Credit Usage to support such Letter of Credit Usage, or (iii) causing
the original Letters of Credit to be returned to the Issuing Lender, and
(b) providing cash collateral (in an amount determined by Agent as sufficient to
satisfy the reasonably estimated credit exposure) to be held by Agent for the
benefit of the Bank Product Providers with respect to the then extant

-62-



--------------------------------------------------------------------------------



 



Bank Products Obligations), together with the Applicable Prepayment Premium (to
be allocated based upon letter agreements between Agent and individual Lenders).
If Administrative Borrower has sent a notice of termination pursuant to the
provisions of this Section, then the Commitments shall terminate and Borrowers
shall be obligated to cause the Obligations, together with the Applicable
Prepayment Premium, to be Paid in Full on the date set forth as the date of
termination of this Agreement in such notice. In the event of the termination of
this Agreement and repayment of the Obligations at any time prior to the
Maturity Date, for any other reason, including (a) termination upon the election
of the Required Lenders to terminate after the occurrence and during the
continuation of an Event of Default, (b) foreclosure and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding, or (d) restructure,
reorganization or compromise of the Obligations by the confirmation of a plan of
reorganization, or any other plan of compromise, restructure, or arrangement in
any Insolvency Proceeding, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Lender Group or
profits lost by the Lender Group as a result of such early termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Lender Group, Borrowers shall pay the
Applicable Prepayment Premium to Agent (to be allocated based upon letter
agreements between Agent and individual Lenders), measured as of the date of
such termination.
4. CREATION OF SECURITY INTEREST.
     4.1. Grant of Security Interest.
          Each Grantor hereby grants to Agent, for the benefit of the Lender
Group and the Bank Product Providers, a continuing security interest in all of
its right, title, and interest in all currently existing and hereafter acquired
or arising Grantor Collateral in order to secure prompt repayment of any and all
of the Obligations in accordance with the terms and conditions of the Loan
Documents and in order to secure prompt performance by Grantors of each of their
covenants and duties under the Loan Documents. The Agent’s Liens in and to the
Grantor Collateral shall attach to all Grantor Collateral without further act on
the part of Agent or Grantors. Anything contained in this Agreement or any other
Loan Document to the contrary notwithstanding, except for Permitted
Dispositions, Companies have no authority, express or implied, to dispose of any
item or portion of the Collateral.
     4.2. Negotiable Collateral.
          In the event that any Grantor Collateral, including proceeds, is
evidenced by or consists of Negotiable Collateral, and if and to the extent that
Agent determines that perfection or priority of Agent’s security interest is
dependent on or enhanced by possession, the applicable Grantor, immediately upon
the request of Agent, shall endorse and deliver physical possession of such
Negotiable Collateral to Agent.

-63-



--------------------------------------------------------------------------------



 



     4.3. Collection of Accounts, General Intangibles, and Negotiable
Collateral.
          At any time after the occurrence and during the continuation of an
Event of Default, Agent or Agent’s designee may (a) notify Account Debtors of
Grantors that the Grantors’ Accounts, chattel paper, or General Intangibles have
been assigned to Agent or that Agent has a security interest therein, or
(b) collect the Grantors’ Accounts, chattel paper, or General Intangibles
directly and charge the collection costs and expenses to the Loan Account. Each
Grantor agrees that it will hold for the Lender Group any of its or its
Subsidiaries’ Collections that it receives and immediately will deliver such
Collections to Agent or a Cash Management Bank in their original form as
received by such Grantor.
     4.4. Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.
          (a) Grantors authorize Agent to file any financing statement necessary
or desirable to effectuate the transactions contemplated by the Loan Documents,
and any continuation statement or amendment with respect thereto, in any
appropriate filing office without the signature of Grantors where permitted by
applicable law. Grantors hereby ratify the filing of any financing statement
filed without the signature of Grantors prior to the date hereof. Agent shall
provide copies of financing statements filed against any Grantor.
          (b) If Grantors acquire any commercial tort claims after the date
hereof, Grantors shall promptly (but in any event within 3 Business Days after
such acquisition) deliver to Agent a written description of such commercial tort
claim and shall deliver a written agreement, in form and substance satisfactory
to Agent, pursuant to which the applicable Grantor shall pledge and collaterally
assign all of its right, title and interest in and to such commercial tort claim
to Agent, as security for the Obligations (a “Commercial Tort Claim
Assignment”).
          (c) At any time upon the request of Agent, Grantors shall execute or
deliver to Agent any and all financing statements, original financing statements
in lieu of continuation statements, fixture filings, security agreements,
pledges, assignments, Commercial Tort Claim Assignments, endorsements of
certificates of title, and all other documents (collectively, the “Additional
Documents”) that Agent may request in its Permitted Discretion, in form and
substance satisfactory to Agent, to create, perfect, and continue perfected or
to better perfect the Agent’s Liens in the assets of Grantors (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired after
the Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by applicable law, each Grantor authorizes Agent to execute any such
Additional Documents in the applicable Grantor’s name and authorizes Agent to
file such executed Additional Documents in any appropriate filing office. In
addition, on such periodic basis as Agent shall require, Grantors shall
(i) provide Agent with a report of all new material patentable, copyrightable,
or trademarkable materials acquired or generated by any Grantor during the prior
period, (ii) cause all material patents, copyrights, and trademarks acquired or
generated by Grantors

-64-



--------------------------------------------------------------------------------



 



that are not already the subject of a registration with the appropriate filing
office (or an application therefor diligently prosecuted) to be registered with
such appropriate filing office in a manner sufficient to impart constructive
notice of a Grantor’s ownership thereof, and (iii) cause to be prepared,
executed, and delivered to Agent supplemental schedules to the applicable Loan
Documents to identify such material patents, copyrights, and trademarks as being
subject to the security interests created thereunder.
     4.5. Power of Attorney.
          Each Grantor hereby irrevocably makes, constitutes, and appoints Agent
(and any of Agent’s officers, employees, or agents designated by Agent) as such
Grantor’s true and lawful attorney, with power to (a) if such Grantor refuses
to, or fails timely to execute and deliver any of the documents described in
Section 4.4, sign the name of such Grantor on any of the documents described in
Section 4.4, (b) at any time that an Event of Default has occurred and is
continuing, sign such Grantor’s name on any invoice or bill of lading relating
to the Grantor Collateral, drafts against Account Debtors, or notices to Account
Debtors, (c) send requests for verification of Grantors’ Accounts, (d) endorse
such Grantor’s name on any of its payment items (including all of its
Collections and payments from insurers) that may come into the Lender Group’s
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Grantor’s policies of
insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an Event of Default has occurred
and is continuing, settle and adjust disputes and claims respecting Grantors’
Accounts, chattel paper, or General Intangibles directly with Account Debtors,
for amounts and upon terms that Agent determines to be reasonable, and Agent may
cause to be executed and delivered any documents and releases that Agent
determines to be necessary. The appointment of Agent as each Grantor’s attorney,
and each and every one of its rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been Paid In Full.
     4.6. Right to Inspect.
          Agent and each Lender (through any of their respective officers,
employees, or agents) shall have the right, from time to time hereafter and upon
reasonable prior notice (unless a Default or Event of Default exists in which
case no notice shall be required), to inspect the Books and make copies or
abstracts thereof and to check, test, and appraise the Collateral, or any
portion thereof, in order to verify any Company’s financial condition or the
amount, quality, value, condition of, or any other matter relating to, the
Collateral. Without limiting the foregoing, Agent shall have the right to have
the value of the business or business lines appraised by a qualified appraisal
company selected by Agent from time to time after the Closing Date; provided
that so long as no Default or Event of Default exists, the Borrowers shall not
be obligated to reimburse Agent for more than one appraisal in any fiscal year
of Parent.

-65-



--------------------------------------------------------------------------------



 



     4.7. Control Agreements.
          Grantors agree that they will not transfer assets out of any of their
Deposit Accounts or Securities Accounts; provided, however, that so long as no
Event of Default has occurred and is continuing or would result therefrom,
Grantors may use such assets (and the proceeds thereof) to the extent not
prohibited by this Agreement or the other Loan Documents and, if the transfer is
to another bank or securities intermediary, so long as the applicable Grantor,
Agent, and the substitute bank or securities intermediary have entered into a
Control Agreement. Grantors agree that they will take any or all reasonable
steps that Agent requests in order for Agent to obtain control in accordance
with Sections 9-104, 9-105, 9-106, and 9-107 of the Code with respect to any of
its or their Securities Accounts, Deposit Accounts, electronic chattel paper,
Investment Property, and letter-of-credit rights. No arrangement contemplated
hereby or by any Control Agreement in respect of any Securities Accounts or
other Investment Property shall be modified by Grantors without the prior
written consent of Agent. Upon the occurrence and during the continuance of a
Default or Event of Default, Agent may notify any bank or securities
intermediary to liquidate the applicable Deposit Account or Securities Account
or any related Investment Property maintained or held thereby and remit the
proceeds thereof to the Agent’s Account.
5. REPRESENTATIONS AND WARRANTIES.
          In order to induce the Lender Group to enter into this Agreement, each
Company makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date, and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
     5.1. No Encumbrances.
          Each Company has good and indefeasible title to their personal
property assets and good and marketable title to their Real Property, in each
case, free and clear of Liens except for Permitted Liens.
     5.2. Eligible Accounts.
          The Eligible Accounts identified by Administrative Borrower on a
borrowing base report are bona fide existing payment obligations of Account
Debtors created by the sale and delivery of Inventory, the rendition of services
or the granting of licenses or rights to such Account Debtors in the ordinary
course of Midway’s business, owed to Midway net of any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation (other than
defenses, disputes, offsets, counterclaims, or rights of return or cancellations
which in the aggregate for all Accounts does not exceed $500,000. As to each
Account that is identified by Administrative Borrower as an Eligible Account in
a borrowing base report

-66-



--------------------------------------------------------------------------------



 



submitted to Agent, such Account is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth in the definition of Eligible
Accounts.
     5.3. Intentionally Omitted.
     5.4. Equipment.
          All of the Equipment of Companies is used or held for use in their
business and is fit for such purposes. Schedule 5.4 is a list of all owned
vehicles of a Company.
     5.5. Location of Inventory and Equipment.
          Except as disclosed on Schedule 5.5, the Inventory and Equipment of
Companies are not stored with a bailee, warehouseman, or similar party and are
located only at, or in-transit between, the locations identified on Schedule 5.5
(as such Schedule may be updated pursuant to Section 6.9).
     5.6. Inventory Records.
          Each Company keeps correct and accurate records itemizing and
describing the type, quality, and quantity of its Inventory and the book value
thereof.
     5.7. State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims.
          (a) The jurisdiction of organization of each Company is set forth on
Schedule 5.7(a).
          (b) The chief executive office of each Company is located at the
address indicated on Schedule 5.7(b) (as such Schedule may be updated pursuant
to Section 6.9).
          (c) Each Company’s FEIN and organizational identification number, if
any, are identified on Schedule 5.7(c).
          (d) As of the Closing Date, Companies do not hold any commercial tort
claims, except as set forth on Schedule 5.7(d).
     5.8. Due Organization and Qualification; Subsidiaries.
          (a) Each Company is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to have a Material Adverse Change.
          (b) Set forth on Schedule 5.8(b), is a complete and accurate
description of the authorized capital Stock of each Company, by class, and, as
of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding. Other than as described on Schedule 5.8(b),
there are no subscriptions, options, warrants, or calls

-67-



--------------------------------------------------------------------------------



 



relating to any shares of each Company’s (other than the Parent) capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument. Except as described on Schedule 5.8(b), no Company is subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
          (c) Set forth on Schedule 5.8(c), is a complete and accurate list of
each Company’s direct and indirect Subsidiaries, showing: (i) the jurisdiction
of their organization; (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries; and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Company. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.
          (d) Except as set forth on Schedule 5.8(d), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Companies’ Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument. No Company or any
of its respective Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of any
Companies’ Subsidiaries’ capital Stock or any security convertible into or
exchangeable for any such capital Stock.
     5.9. Due Authorization; No Conflict.
          (a) As to each Company, the execution, delivery, and performance by
such Company of this Agreement and the other Loan Documents to which it is a
party have been duly authorized by all necessary action on the part of such
Company.
          (b) As to each Company, the execution, delivery, and performance by
such Company of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any provision of federal, national, state,
provincial or local law or regulation applicable to any Company, the Governing
Documents of any Company, or any order, judgment, or decree of any court or
other Governmental Authority binding on any Company, (ii) conflict with, result
in a breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Company, (iii) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any properties or assets of Company, other than Permitted Liens, or (iv)
require any approval of any Company’s interestholders or any approval or consent
of any Person under any material contractual obligation of any Company, other
than consents or approvals that have been obtained and that are still in force
and effect.
          (c) Other than the recordation of the Copyright Mortgage and the
Trademark Security Agreement in each case between Agent and Surreal Software
Inc., a Washington corporation, the execution, delivery, and performance by each
Company of this Agreement and the other Loan Documents to which such Company is
a party do not and will not require any registration with, consent, or approval
of, or notice to, or other action with or

-68-



--------------------------------------------------------------------------------



 



by, any Governmental Authority, other than consents or approvals that have been
obtained and that are still in force and effect.
          (d) As to each Company, this Agreement and the other Loan Documents to
which such Company is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Company will be the legally valid
and binding obligations of such Company, enforceable against such Company in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
          (e) The Agent’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.
     5.10. Litigation.
          Other than those matters disclosed on Schedule 5.10, there are no
actions, suits, or proceedings pending or, to the best knowledge of Companies,
threatened against Companies, except for (a) matters that exist as of the
Closing Date that the Companies have no knowledge of and that could not
reasonably be expected to result in a Material Adverse Change, (b) matters that
are fully covered by insurance (subject to customary deductibles), and
(c) matters arising after the Closing Date that, if decided adversely to
Companies, reasonably could not be expected to result in a Material Adverse
Change.
     5.11. No Material Adverse Change.
          All financial statements relating to Companies that have been
delivered by Companies to the Lender Group have been prepared in accordance with
GAAP (except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Companies’ financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change with respect to Companies since the date of the latest financial
statements submitted to the Lender Group on or before the Closing Date.
     5.12. Fraudulent Transfer.
          (a) The Companies taken as a whole are Solvent.
          (b) No transfer of property is being made by any Company and no
obligation is being incurred by any Company in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of Companies.
     5.13. Employee Benefits.
          None of Companies, nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan.

-69-



--------------------------------------------------------------------------------



 



     5.14. Environmental Condition.
          Except as set forth on Schedule 5.14, (a) to Companies’ knowledge,
none of Companies’ properties or assets has ever been used by Companies, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of applicable Environmental Law, (b) to Companies’ knowledge,
none of Companies’ properties or assets has ever been designated or identified
in any manner pursuant to any environmental protection statute as a Hazardous
Materials disposal site, (c) none of Companies have received notice that a Lien
arising under any Environmental Law has attached to any revenues or to any Real
Property owned or operated by Companies, and (d) none of Companies have received
a summons, citation, notice, or directive from the Environmental Protection
Agency or any other federal or state governmental agency concerning any action
or omission by any Company resulting in the releasing or disposing of Hazardous
Materials into the environment.
     5.15. Brokerage Fees.
          Companies have not utilized the services of any broker or finder in
connection with obtaining financing from the Lender Group under this Agreement
and no brokerage commission or finders fee is payable by Companies in connection
herewith.
     5.16. Intellectual Property.
          Each Company owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, patent rights, and licenses that are necessary to the
conduct of its business as currently conducted. Attached hereto as Schedule 5.16
(as updated within 30 days of the end of each fiscal quarter of Parent) is a
true, correct, and complete listing of all United States registered patents,
patent applications, registered trademarks, trademark applications, copyright
applications, and copyright registrations as to which each Company is the owner.
Schedule 5.16 sets forth all material licenses to which any Company is a party
as licensee or licensor and all licenses affecting a Material Video Game. Except
as set forth on Schedule 5.16, all Copyrights, Trademarks and other intellectual
property related to the Mortal Kombat Franchise is owned by MAG.
     5.17. Leases.
          Companies enjoy peaceful and undisturbed possession under all leases
material to their business and to which they are parties or under which they are
operating. All of such leases are valid and subsisting and no material default
by Companies exists under any of them.
     5.18. DDAs.
          Set forth on Schedule 5.18 are all of Companies’ Deposit Accounts and
Securities Accounts as of the Closing Date, including, with respect to each bank
or securities

-70-



--------------------------------------------------------------------------------



 



intermediary (i) the name and address of such Person, and (ii) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.
     5.19. Complete Disclosure.
          All factual information (taken as a whole) furnished by or on behalf
of Companies in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement, the other Loan Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Companies
in writing to the Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. On the Closing
Date, the Closing Date Projections represent, and as of the date on which any
other Projections are delivered to Agent, such additional Projections represent
Companies’ good faith best estimate of their future performance for the periods
covered thereby.
     5.20. Indebtedness.
          Set forth on Schedule 5.20 is a true and complete list of all
Indebtedness of each Company outstanding on the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness and the principal terms thereof.
6. AFFIRMATIVE COVENANTS.
          Each Company covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, Companies shall do all
of the following:
     6.1. Accounting System.
          Maintain a system of accounting that enables Companies to produce
financial statements in accordance with GAAP and maintain records pertaining to
the Collateral that contain information as from time to time reasonably may be
requested by Agent. Companies also shall keep an inventory reporting system that
shows all additions, sales, claims, returns, and allowances with respect to
their Inventory.
     6.2. Collateral Reporting.
          Provide Agent (and if so requested by Agent, with copies for each
Lender) with the following documents at the following times in form satisfactory
to Agent:

-71-



--------------------------------------------------------------------------------



 



Weekly; provided, however, that if at all times during the preceding calendar
month (a) Liquidity is at least $30,000,000 and (b) outstanding Advances are
less than $5,000,000, then such items shall be delivered monthly (not later than
the 15th day of each month); at any time during any calendar month in a monthly
delivery period that (a) Liquidity is less than $30,000,000 or (b) outstanding
Advances exceed $5,000,000, then, upon Agent’s written request, such items shall
be delivered weekly.

(a)   a sales journal, collection journal, and credit register since the last
such schedule and a calculation of the Borrowing Base as of such date to be
calculated by WFF utilizing WFF’s electronic reporting system with results
forwarded to Administrative Borrower upon completion,   (b)   notice of all
claims, offsets, or disputes asserted by Account Debtors with respect to
Midway’s Accounts,   (c)   a detailed report regarding Companies’ cash and Cash
Equivalents including an indication of which amounts constitute Qualified Cash,
  (d)   “sell through reports” for the week most recently ended, and   (e)  
“flash sales reports” for the week most recently ended.



- 72 -



--------------------------------------------------------------------------------



 



Monthly (not later than the 15th day of each month)

(f)   a detailed calculation of the Borrowing Base (including detail regarding
those Accounts of Midway that are not Eligible Accounts) to be calculated by WFF
utilizing WFF’s electronic reporting system with results forwarded to
Administrative Borrower upon completion,   (g)   a detailed aging, by total,
provided in an electronic format, of the Accounts of Midway, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent,   (h)   a detailed listing, by vendor, provided in an
electronic format, of Companies’ accounts payable and any consolidated book
overdraft,   (i)   certificate of Midway of all amounts due and owing under the
Platform Licenses (together with , at the request of Agent, proof of such
payment),   (j)   a calculation of Dilution or data sufficient (in Agent’s
discretion) for Agent to calculate Dilution for the month most recently ended to
be calculated by WFF utilizing WFF’s electronic reporting system with results
forwarded to Administrative Borrower upon completion,   (k)   a “milestone”
report for each videogame title, and   (l)   a report of the average value of
Excluded Inventory of Companies (as calculated for the most recent 6 month
period) and the average value of Inventory of Companies (as calculated for the
most recently ended 6 month period).



      



Quarterly

(n)   a detailed list of each Company’s customers, and   (o)   a report
regarding each Company’s accrued, but unpaid, ad valorem taxes.



      



Upon request by Agent

(p)   copies of invoices in connection with Midway’s Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in connection
with Midway’s Accounts and, for Inventory and Equipment acquired by Companies,
purchase orders and invoices, and   (q)   such other reports as to the
Collateral or the financial condition of Companies, as Agent may request.



          In addition, each Company agrees to cooperate fully with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth above.
     6.3. Financial Statements, Reports, Certificates.
          Deliver to Agent, with copies to each Lender:

- 73 -



--------------------------------------------------------------------------------



 



          (a) as soon as available, but in any event within 30 days (45 days in
the case of a month that is the end of one of Parent’s fiscal quarters,
including its fiscal year-end) after the end of each month during each of
Parent’s fiscal years,
     (i) Parent prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Subsidiaries’ operations during
such period,
     (ii) a certificate of Parent signed by the chief financial officer of
Parent to the effect that:
     (A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
quarterly (or more frequent) adjustments for reserves for price protection,
warranties and returns consistent with past practices year-end audit
adjustments) and fairly present in all material respects the financial condition
of Parent and its Subsidiaries,
     (B) the representations and warranties of Companies contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and
     (C) there does not exist any condition or event that constitutes a Default
or Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Companies have taken, are taking, or propose to take with respect thereto), and
     (iii) for each month that is the date on which a financial covenant in
Section 7.18 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.18,
          (b) as soon as available, but in any event within 90 days after the
end of each of Parent’s fiscal years,
     (i) consolidated financial statements of Parent and its Subsidiaries for
each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications, by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants’ letter to management), and
     (ii) a certificate of such accountants addressed to Agent and the Lenders
stating that nothing came to the attention of such accountants that caused

- 74 -



--------------------------------------------------------------------------------



 



such accountants to believe that the Borrowers failed to comply with the terms,
covenants, provisions or conditions of Section 7.18 insofar as they relate to
accounting matters,
          (c) as soon as available, but in any event prior to the start of each
of Parent’s fiscal years,
     (i) copies of Companies’ Projections, in form and substance (including as
to scope and underlying assumptions) satisfactory to Agent, in its discretion,
for the forthcoming three years, year by year, and for the forthcoming fiscal
year, month by month, certified by Parent and signed by the chief financial
officer of Parent as being such Parent’s good faith best estimate of the
financial performance of Parent and its Subsidiaries during the period covered
thereby,
     (ii) a copy of Capital Expenditure budget for the forthcoming year, which
budget shall be in the form and substance acceptable to Agent, and
     (iii) a schedule of the projected release dates for videogames, which
schedule shall include for each videogame, the title of the game, the release
date, projected net sales by unit and projected net sales by quarter,
     (iv) a schedule of (A) the projected revenue by fiscal quarter generated
from the top 5 videogames to be sold by the Companies during the upcoming fiscal
year (or the top 5 videogames and Mortal Kombat if Mortal Kombat is not in the
top 5 videogames by revenue generated) and (B) the videogame titles comprising
70% of projected total annual revenue from videogame sales during the upcoming
fiscal year,
          (d) as soon as available, but in any event within 30 days after the
end of each of the Parent’s fiscal quarters, revised Projections, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its discretion, for the current fiscal year, month by month, certified
by Parent and signed by the chief financial officer of Parent as being Parent’s
good faith best estimate of the financial performance of Parent and its
Subsidiaries during the period covered thereby, incorporating the actual results
of all prior months of such fiscal year as well as a comparison of actual year
to date results versus the Projections delivered for such fiscal year pursuant
Section 6.3(c) hereof.
     (e) if and when filed by any Company,
     (i) 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
     (ii) any other material filings made by any Company with the SEC,
     (iii) copies of Companies’ federal income tax returns, and any amendments
thereto, filed with the Internal Revenue Service, and

- 75 -



--------------------------------------------------------------------------------



 



     (iv) any other information that is provided by Parent to its shareholders
generally,
          (f) if and when filed by any Company and as requested by Agent,
satisfactory evidence of payment of applicable excise taxes in each jurisdiction
in which (i) any Company conducts business or is required to pay any such excise
tax, (ii) where any Company’s failure to pay any such applicable excise tax
would result in a Lien on the properties or assets of such Company, or (iii)
where any Company’s failure to pay any such applicable excise tax reasonably
could be expected to result in a Material Adverse Change,
          (g) as soon as a Company has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Companies propose to take with respect thereto,
          (h) promptly after the commencement thereof, but in any event within
5 days after the service of process with respect thereto on any Company, notice
of all actions, suits, or proceedings brought by or against any Company before
any Governmental Authority which, if determined adversely to such Company,
reasonably could be expected to result in a Material Adverse Change,
          (i) promptly upon delivery thereof, copies of any notice with respect
to redemption of the Junior Notes delivered by a Company to any holder of the
Junior Notes,
          (j) as soon as a Company has knowledge of or receipt of any notice
from a holder of a Junior Note with respect to a Redemption Date, telephonic and
telefacsimile or electronic mail notice thereof (which telefacsimile or
electronic mail notice shall include Borrowers’ estimated calculation of
Liquidity after giving effect to such redemption on such Redemption Date), and
          (k) upon the request of Agent, any other report reasonably requested
relating to the financial condition of Companies.
          In addition to the financial statements referred to above, Companies
agree to deliver unaudited financial statements prepared on a consolidating
basis and agree that no Subsidiary of Parent will have a fiscal year different
from that of Parent. Companies agree to cooperate with Agent to allow Agent to
consult with their independent certified public accountants if Agent reasonably
requests the right to do so and that, in such connection, their independent
certified public accountants are authorized to communicate with Agent and to
release to Agent whatever financial information concerning Companies that Agent
reasonably may request.
     6.4. Intentionally Omitted.
     6.5. Returns.
          Cause returns and allowances as between Companies and their Account
Debtors, to be on no less favorable basis to the Companies than in accordance
with the usual

- 76 -



--------------------------------------------------------------------------------



 



customary practices of Companies, as they exist at the time of the execution and
delivery of this Agreement.
     6.6. Maintenance of Properties.
          Maintain and preserve all of their properties which are necessary or
useful in the proper conduct to their business in good working order and
condition, ordinary wear and tear excepted, and comply at all times with the
provisions of all leases to which it is a party as lessee, so as to prevent any
loss or forfeiture thereof or thereunder.
     6.7. Taxes.
          Cause all assessments and taxes, whether real, personal, or otherwise,
due or payable by, or imposed, levied, or assessed against Companies, or any of
their respective assets to be paid in full, before delinquency or before the
expiration of any extension period, except to the extent that the validity of
such assessment or tax shall be the subject of a Permitted Protest. Companies
will make timely payment or deposit of all tax payments and withholding taxes
required of them by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, provincial and federal income
taxes, and will, upon request, furnish Agent with proof satisfactory to Agent
indicating that the applicable Company has made such payments or deposits.
     6.8. Insurance.
          (a) At Borrowers’ expense, maintain insurance respecting Parent and
its Subsidiaries’ assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Companies
also shall maintain business interruption, public liability, and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation. All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Agent. Companies shall deliver copies of all such policies to Agent with a
satisfactory lender’s loss payable endorsement naming Agent as loss payee as its
interests may appear. Each policy of insurance or endorsement shall contain a
clause requiring the insurer to give not less than 30 days prior written notice
to Agent in the event of cancellation of the policy for any reason whatsoever.
          (b) Administrative Borrower shall give Agent prompt notice of any loss
covered by such insurance. Agent shall have the exclusive right to adjust any
losses claimed under any such insurance policies in excess of $250,000 (or in
any amount after the occurrence and during the continuation of an Event of
Default), without any liability to Companies whatsoever in respect of such
adjustments. Any monies received as payment for any loss under any insurance
policy mentioned above (other than liability insurance policies) or as payment
of any award or compensation for condemnation or taking by eminent domain, shall
be paid over to Agent to be applied at the option of the Required Lenders either
to the prepayment of the Obligations or shall be disbursed to Administrative
Borrower under staged

- 77 -



--------------------------------------------------------------------------------



 



payment terms reasonably satisfactory to the Required Lenders for application to
the cost of repairs, replacements, or restorations. Any such repairs,
replacements, or restorations shall be effected with reasonable promptness and
shall be of a value at least equal to the value of the items or property
destroyed prior to such damage or destruction.
          (c) Companies shall not take out separate insurance concurrent in form
or contributing in the event of loss with that required to be maintained under
this Section 6.8, unless Agent is included thereon as named insured with the
loss payable to Agent under a lender’s loss payable endorsement or its
equivalent. Administrative Borrower immediately shall notify Agent whenever such
separate insurance is taken out, specifying the insurer thereunder and full
particulars as to the policies evidencing the same, and copies of such policies
promptly shall be provided to Agent.
     6.9. Location of Inventory and Equipment.
          Except as set forth on Schedule 5.5, Borrowers’ Inventory and
Equipment is located only at the locations identified on Schedule 5.5 and their
chief executive offices are located only at the locations identified on
Schedule 5.7(b); provided, however, that Administrative Borrower may amend
Schedule 5.5 and Schedule 5.7 so long as such amendment occurs by written notice
to Agent not less than 15 days prior to the date on which such Inventory or
Equipment is moved to such new location or such chief executive office is
relocated, so long as such new location is within the continental United States,
and so long as, at the time of such written notification, the applicable Company
provides Agent a Collateral Access Agreement with respect to any leased or
warehouse location where Borrowers maintain in excess of $500,000 of Inventory.
     6.10. Compliance with Laws.
          Comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, including the Fair Labor
Standards Act and the Americans With Disabilities Act (and, in each case, any
Canadian or United Kingdom equivalent, as the case may be, for each jurisdiction
in which such Company conducts business) and the PATRIOT Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.
     6.11. Leases.
          Pay when due all rents and other amounts payable under any leases to
which any Company is a party or by which any Company’s properties and assets are
bound, unless such payments are the subject of a Permitted Protest.
     6.12. Existence.
          At all times preserve and keep in full force and effect each Company’s
valid existence and good standing and any rights and franchises material to
their businesses.

- 78 -



--------------------------------------------------------------------------------



 



     6.13. Environmental.
          (a) Keep any property either owned or operated by any Company free of
any Environmental Liens or post bonds or other financial assurances sufficient
to satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests, (c)
promptly notify Agent of any release of a Hazardous Material of any reportable
quantity from or onto property owned or operated by any Company and take any
Remedial Actions required to abate said release or otherwise to come into
compliance with applicable Environmental Law, and (d) promptly, but in any event
within 5 days of its receipt thereof, provide Agent with written notice of any
of the following: (i) notice that an Environmental Lien has been filed against
any of the real or personal property of any Company, (ii) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Company, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.
     6.14. Disclosure Updates.
          Promptly and in no event later than 5 Business Days after obtaining
knowledge thereof, notify Agent if any written information, exhibit, or report
furnished to the Lender Group contained any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made. The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the affect of amending or modifying this Agreement or any of
the Schedules hereto.
     6.15. Formation of Subsidiaries.
          At the time that any Company forms any direct or indirect Subsidiary
or acquires any direct or indirect Subsidiary (including without limitation in
connection with a Permitted Acquisition) after the Closing Date, such Company
shall (a) cause such new Subsidiary to provide to Agent a joinder to this
Agreement or a guaranty or security agreement, together with such other security
documents (including Mortgages with respect to any Real Property of such new
Subsidiary), as well as appropriate UCC-1, PPSA or other financing statements
(and with respect to all property subject to a Mortgage, fixture filings), all
in form and substance satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such newly formed or acquired Subsidiary), (b) provide to Agent a pledge
agreement and appropriate certificates and powers or UCC-1, PPSA or other
financing statements, hypothecating all of the direct or beneficial ownership
interest in such new Subsidiary, in form and substance satisfactory to Agent,
(c) provide to Agent an amendment to Schedules 5.8(b) and (c), in form and
substance satisfactory to Agent and (d) provide to Agent all other
documentation, including one or more opinions of counsel satisfactory to Agent,
which in its opinion is appropriate

- 79 -



--------------------------------------------------------------------------------



 



with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all property subject to a Mortgage). Any document, agreement, or
instrument executed or issued pursuant to this Section 6.15 shall be a Loan
Document. Nothing contained in this Section 6.15 shall constitute a consent by
the Lender Group to the formation or acquisition of a Subsidiary by a Company.
     6.16. [Intentionally Omitted]
     6.17. Registration of Intellectual Property.
          File, within 30 days after any sale, appropriate documents to cause
the software, trademarks and other intellectual property associated with any
videogame (other than intellectual property not material or integral to the
operation or value of such videogame) released by a Company for sale to its
customers to be registered in the appropriate federal filing office.
     6.18. Mortal Kombat Intellectual Property.
          Except as set forth on Schedule 5.16, cause all Copyrights, Trademarks
and other intellectual property related to the Mortal Kombat Franchise to be
owned by MAG.
     6.19. Canadian Operations
          Prior to making any Investment in, transferring any property to, or
conducting business via, the Canadian Company, the Companies covenant to
(a) cause the Canadian Company to provide to Agent the Canadian Guaranty and the
Canadian Security Agreement, together with such other security documents, as
well as appropriate PPSA financing statements, all in form and substance
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of Canadian
Company, (b) to amend this Agreement, in form and substance acceptable to Agent,
to provide for cash management and make the other provisions of this Agreement
applicable to Canadian Company and (c) provide to Agent all other documentation,
including Control Agreements and one or more opinions of counsel satisfactory to
Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 6.19 shall
be a Loan Document.
7. NEGATIVE COVENANTS.
          Each Company covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, Companies will not, and
will not permit any Foreign Company to, do any of the following:

- 80 -



--------------------------------------------------------------------------------



 



     7.1. Indebtedness.
          Create, incur, assume, suffer to exist, guaranty, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except:
          (a) Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit;
          (b) Indebtedness set forth on Schedule 5.20;
          (c) Permitted Purchase Money Indebtedness;
          (d) refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s reasonable
judgment, materially impair the prospects of repayment of the Obligations by
Companies or materially impair any Foreign Company’s or any Company’s
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the then extant principal amount of, or interest rate with
respect to, the Indebtedness so refinanced, renewed, or extended or add one or
more of the Foreign Companies or Companies as liable with respect thereto if
such additional Foreign Companies or Companies, as applicable, were not liable
with respect to the original Indebtedness, (iii) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions, that, taken as a whole, are materially more burdensome or
restrictive to the applicable Foreign Company or the applicable Company, (iv) if
the Indebtedness that is refinanced, renewed, or extended was subordinated in
right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must be include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(v) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended;
          (e) endorsement of instruments or other payment items for deposit;
          (f) Indebtedness composing Permitted Investments;
          (g) Indebtedness of a Target existing on the date of a Permitted
Acquisition is consummated (but not incurred in connection with such Permitted
Acquisition) to the extent such Indebtedness was permitted in connection with
such Permitted Acquisition;
          (h) Indebtedness consisting of an obligation of Parent to issue common
stock as the purchase price in connection with a Permitted Acquisition;
          (i) Indebtedness consisting of the Junior Notes; and

- 81 -



--------------------------------------------------------------------------------



 



          (j) Lease payment obligations incurred in connection with the Sale
Leaseback Transaction.
     7.2. Liens.
          Create, incur, assume, or suffer to exist, directly or indirectly, any
Lien on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under
Section 7.1(d) and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed, or extended Indebtedness).
     7.3. Restrictions on Fundamental Changes.
          (a) Effect any merger, consolidation, reorganization, or
recapitalization, or reclassify its outstanding Stock.
          (b) Except for Permitted Acquisitions, acquire all or substantially
all of the business of any Person.
          (c) Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).
          (d) Convey, sell, lease, license, assign, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its assets.
     7.4. Disposal of Assets.
          Other than Permitted Dispositions, convey, sell, lease, license,
assign, transfer, or otherwise dispose of any of the assets of any Foreign
Company or any Company.
     7.5. Change Name.
          Change any Foreign Company’s name or any Company’s name, FEIN,
organizational identification number, state or nation of organization, or
organizational identity; provided, however, that (a) a Company (other than
German Company) may change its name upon at least 30 days prior written notice
by Administrative Borrower to Agent of such change and so long as, at the time
of such written notification, such Company provides any financing statements
necessary to perfect and continue perfected Agent’s Liens and (b) German Company
may change its name upon prior written notice by Administrative Borrower to
Agent of such change.
     7.6. Nature of Business.
          Make any change in the principal nature of their business.

- 82 -



--------------------------------------------------------------------------------



 



     7.7. Prepayments and Amendments.
          Except in connection with a refinancing permitted by Section 7.1(d),
          (a) prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Company, other than the Obligations in accordance with this
Agreement, or
          (b) directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 7.1(b) or (c) or the Junior Notes.
     7.8. Change of Control.
            Cause, permit, or suffer, directly or indirectly, any Change of
Control.
     7.9. Consignments.
            Consign any of their Inventory or sell any of their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale; provided that Midway and any Foreign Company may consign Inventory with a
value (based upon the cost of such Inventory to Midway or the applicable Foreign
Company) not to exceed $1,000,000 in the aggregate at any time.
     7.10. Distributions.
          Other than distributions or declaration and payment of dividends by a
Foreign Company or a Company to any Company (other than Parent), make any
distribution or declare or pay any dividends (in cash or other property, other
than Common stock) on, or purchase, acquire, redeem, or retire any Foreign
Company’s or any Company’s Stock, of any class, whether now or hereafter
outstanding; provided that a Foreign Company or any Company may make any
distribution or declaration and payment of dividends to Parent to allow Parent
to (a) immediately make regularly scheduled payments of interest on the Junior
Notes, in each case so long as after giving effect thereto no Event of Default
exists, (b) on a Redemption Date, redeem Junior Notes redeemable on such
Redemption Date so long as after giving effect to such redemption Liquidity
exceeds $45,000,000, in each case so long as after giving effect thereto, no
Event of Default exists (provided that no such distribution or dividend shall be
made prior to one Business Day prior to the Redemption Date), (c) immediately
pay when due taxes owing by Parent to any Governmental Authority and
(d) maintain cash not to exceed $7,500,000 at any time for the purpose of paying
ordinary course expenses (which expenses shall not include the obligations set
forth in clause (a), (b) or (c) of this proviso).
     7.11. Accounting Methods.
          Modify or change their fiscal year or their method of accounting
(other than as may be required to conform to GAAP or SEC) or enter into, modify,
or terminate any

- 83 -



--------------------------------------------------------------------------------



 



agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Foreign Companies or Companies’ accounting records without said accounting firm
or service bureau agreeing to provide Agent information regarding Foreign
Companies or Companies’ financial condition.
     7.12. Investments.
          Except for Permitted Investments, directly or indirectly, make or
acquire any Investment, or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Companies shall not have Permitted Investments (other than in the Cash
Management Accounts) in Deposit Accounts or Securities Accounts in an aggregate
amount in excess of $100,000 outstanding at any one time unless Companies and
the applicable securities intermediary or bank have entered into Control
Agreements or similar arrangements governing such Permitted Investments in order
to perfect (and further establish) the Agent’s Liens in such Permitted
Investments. Subject to the foregoing proviso, Companies shall not establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.
     7.13. Transactions with Affiliates.
          Except as set forth in Schedule 7.13, directly or indirectly enter
into or permit to exist any transaction with any Affiliate of any Foreign
Company or any Company except for transactions that are in the ordinary course
of Companies’ business, upon fair and reasonable terms, that are fully disclosed
to Agent, and that are no less favorable to any Foreign Company or Companies, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate. Without limiting the foregoing, neither any Foreign Company nor
any Company shall enter into any transaction, make an Investment or otherwise
transfer any of its property to any Inactive Company and no Company shall make
an Investment or otherwise transfer any of its property to any Foreign Company
(except to the extent such Investment is a Permitted Investment) or Canadian
Company (except to the extent Canadian Company has executed the Canadian
Guaranty and Canadian Security Agreement and Companies have complied with
Section 6.19); provided however that Companies may enter into transactions with
Midway/Nintendo Inc. provided that such a transaction is upon fair and
reasonable terms, that are fully disclosed to Agent, and that are no less
favorable to such Company or Midway/Nintendo Inc. than would be obtained in an
arms length transaction with a non-Affiliate not to exceed $250,000 per year.
     7.14. Suspension.
          Cease to maintain the home video game business as their principal
business.
     7.15. Compensation.
          For all time periods after Parent ceases to be a reporting company
under the Securities Exchange Act of 1934, increase the annual fee or
per-meeting fees paid to the

- 84 -



--------------------------------------------------------------------------------



 



members of its Board of Directors during any year by more than 15% over the
prior year; pay or accrue total cash compensation, during any year, to its
officers and senior management employees in an aggregate amount in excess of
115% of that paid or accrued in the prior year.
     7.16. Use of Proceeds.
          Use the proceeds of the Advances and the Term Loan for any purpose
other than (a) on the Closing Date, to pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, for its lawful and permitted
purposes.
     7.17. Inventory and Equipment with Bailees.
          Except as set forth on Schedule 5.5, store the Inventory or Equipment
(other than the Development Kits) of Companies at any time now or hereafter with
a bailee, warehouseman, or similar party without Agent’s prior written consent.
     7.18. Financial Covenants.
          (a) Fail to maintain (a) at all times from the Closing Date through
July 31, 2007, Qualified Cash plus Excess Availability of at least $20,000,000,
(b) at all times from August 1, 2007, through September 30, 2007, Qualified Cash
plus Excess Availability of at least $5,000,000, (c) at all times from
October 1, 2007 through October 31, 2007, Liquidity of at least $10,000,000 and
(d) at all times thereafter, Qualified Cash plus Excess Availability of at least
$20,000,000.
          (b) Make Capital Expenditures in any fiscal year in excess of
$10,000,000.
     7.19. Subsidiaries.
          Except in connection with a Permitted Acquisition, establish, create
or acquire any new Subsidiary without Agent’s prior written consent.
     7.20. Copyrights.
          Register with the applicable federal filing office (a) any works
protectable by copyrights (including the initial versions thereof) or (b) any
changes to copyrights that have already been registered by such Person with the
applicable federal filing office, unless, in each case, Administrative Borrower
shall provide at least 15 days prior written notice to Agent of any such
registration such that Agent may perfect its Lien on such registration.
     7.21. Excluded Inventory
          Permit the average value of Excluded Inventory of the Companies (as
calculated for the most recently ended 6 month period) to exceed 75% of the
average value

- 85 -



--------------------------------------------------------------------------------



 



of Inventory of the Companies (as calculated for the most recently ended 6 month
period) for any three consecutive monthly reporting periods.
8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
          8.1 If Companies fail to pay when due and payable or when declared due
and payable, all or any portion of the Obligations (whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due the Lender
Group, reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);
          8.2 If Companies:
          (a) fail or neglect to perform, keep, or observe any term, provision,
covenant, or agreement contained in Sections 2.7, 3.2, 4.2, 4.4, 4.6, 6.8, 6.12,
6.15, 6.17, 6.18, 6.19, and 7.1 through 7.21 of this Agreement;
          (b) fail or neglect to perform, keep, or observe any term, provision,
covenant, or agreement contained in Sections 4.5, 6.2, 6.3, 6.5, 6.6, 6.7, 6.9,
6.10, 6.11, and 6.14 of this Agreement and such failure continues for a period
of 5 Business Days; or
          (c) fail or neglect to perform, keep, or observe any other term,
provision, covenant, or agreement contained in this Agreement, or in any of the
other Loan Documents (giving effect to any grace periods, cure periods, or
required notices, if any, expressly provided for in such Loan Documents), in
each case, other than any such term, provision, covenant, or agreement that is
the subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 10 Business Days;
     provided that, during any period of time that any such failure or neglect
referred to in this paragraph exists, even if such failure or neglect is not yet
an Event of Default, Lender shall be relieved of its obligation to extend credit
hereunder;
          8.3 If any material portion of any Company’s assets is attached,
seized, subjected to a writ or distress warrant, levied upon, or comes into the
possession of any third Person;
          8.4 If an Insolvency Proceeding is commenced by any Company;
          8.5 If an Insolvency Proceeding is commenced against any Company, and
any of the following events occur: (a) the applicable Company consents to the
institution of the Insolvency Proceeding against it, (b) the petition commencing
the Insolvency Proceeding is not timely controverted; provided, however, that,
during the pendency of such period, each member of the Lender Group shall be
relieved of its obligations to extend credit hereunder,

- 86 -



--------------------------------------------------------------------------------



 



(c) the petition commencing the Insolvency Proceeding is not dismissed within 45
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, each member of the Lender Group shall be relieved
of its obligation to extend credit hereunder, (d) an interim trustee,
administrator, receiver or other similar officer is appointed to take possession
of all or any substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of, any Company, or (e) an order
for relief shall have been entered therein;
          8.6 If any Company is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;
          8.7 If a notice of Lien, levy, or assessment is filed of record with
respect to any Company’s assets by the United States, Canada or the UK, or any
department, agency, or instrumentality thereof, or by any state, province,
county, municipal, or governmental agency, or if any taxes or debts owing at any
time hereafter to any one or more of such entities becomes a Lien, whether
choate or otherwise, upon any Company’s assets and the same is not paid before
such payment is delinquent;
          8.8 If a judgment or other claim becomes a Lien or encumbrance upon
any material portion of any Company’s properties or assets;
          8.9 If any Company is in default under a Platform License with respect
to a Material Videogame or a Platform License with respect to a Material
Videogame is terminated; the licensor under a Platform License does not approve,
or ceases production of, a videogame projected by Companies to be one of the top
five selling games during a year; if any Company is in default under a license
(other than a license not material or integral to the operation or value of a
Material Videogame) associated with a Material Videogame or a license under
which any Company is a party and that is associated with a Material Videogame is
terminated; if there is a default in any material agreement to which any Company
is a party and such default (a) occurs at the final maturity of the obligations
thereunder, or (b) results in a right by the other party thereto, irrespective
of whether exercised, to accelerate the maturity of the applicable Company’s
obligations thereunder, or to terminate such agreement;
          8.10 If any Company makes any payment on account of Indebtedness that
has been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;
          8.11 If any misstatement or misrepresentation in any material respects
exists now or hereafter in any warranty, representation, statement, or Record
made to the Lender Group by any Company, or any officer, employee, agent, or
director of any Company;
          8.12 If the obligation of U.S. Credit Parties under the U.S. Credit
Party Guaranty is limited or terminated by operation of law or by a U.S. Credit
Party thereunder;

- 87 -



--------------------------------------------------------------------------------



 



          8.13 If this Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby;
          8.14 Any provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Company, or a proceeding shall be commenced by
any Company, or by any Governmental Authority having jurisdiction over any
Company, seeking to establish the invalidity or unenforceability thereof, or any
Company shall deny that it has any liability or obligation purported to be
created under any Loan Document; or
          8.15 If the common Stock of the Parent or any Stock into which the
Junior Notes are convertible is neither listed for trading on a U.S. national
securities exchange nor quoted on the Nasdaq National Market.
9. THE LENDER GROUP’S RIGHTS AND REMEDIES.
     9.1. Rights and Remedies.
          Upon the occurrence, and during the continuation, of an Event of
Default, the Required Lenders (at their election but without notice of their
election and without demand) may authorize and instruct Agent and, in respect of
the UK Stock Pledge Agreement, the UK Security Trustee to do any one or more of
the following on behalf of the Lender Group (and Agent, acting upon the
instructions of the Required Lenders, shall do the same on behalf of the Lender
Group), all of which are authorized by Companies:
          (a) Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable;
          (b) Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;
          (c) Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations;
          (d) Settle or adjust disputes and claims directly with Grantors’
Account Debtors for amounts and upon terms which Agent considers advisable, and
in such cases, Agent will credit the Loan Account with only the net amounts
received by Agent in payment of such disputed Accounts after deducting all
Lender Group Expenses incurred or expended in connection therewith;
          (e) Cause Grantors to hold all of their returned Inventory for the
Lender Group and segregate all such Inventory from all other assets of Grantors
or in Grantors’ possession;

- 88 -



--------------------------------------------------------------------------------



 



          (f) Without notice to or demand upon any Grantor, make such payments
and do such acts as Agent considers necessary or reasonable to protect its
security interests in the Collateral. Each Grantor agrees to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
at a place that Agent may designate which is reasonably convenient to both
parties. Each Grantor authorizes Agent to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any Lien that in
Agent’s determination appears to conflict with the Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrowers’ Loan Account therefor. With respect to any of Grantors’ owned
or leased premises, each Grantor hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;
          (g) Without notice to any Company (such notice being expressly
waived), and without constituting an acceptance of any collateral in full or
partial satisfaction of an obligation (within the meaning of the Code), set off
and apply to the Obligations any and all (i) balances and deposits of any
Company held by the Lender Group (including any amounts received in the Cash
Management Accounts or Collection Accounts), or (ii) Indebtedness at any time
owing to or for the credit or the account of any Company held by the Lender
Group;
          (h) Hold, as cash collateral, any and all balances and deposits of any
Company held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;
          (i) Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Grantor Collateral. Each Grantor hereby grants to Agent a license or other right
to use, without charge, such Grantor’s labels, patents, copyrights, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Grantor Collateral, in
completing production of, advertising for sale, and selling any Grantor
Collateral and such Grantor’s rights under all licenses and all franchise
agreements shall inure to the Lender Group’s benefit;
          (j) Sell the Grantor Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Grantors’ premises) as Agent
determines is commercially reasonable. It is not necessary that the Grantor
Collateral be present at any such sale;
          (k) Agent shall give notice of the disposition of the Grantor
Collateral as follows:
          (i) Agent shall give Administrative Borrower (for the benefit of the
applicable Grantor) a notice in writing of the time and place of public sale,
or, if the sale is a private sale or some other disposition other than a public
sale is to be made of

- 89 -



--------------------------------------------------------------------------------



 



the Grantor Collateral, the time on or after which the private sale or other
disposition is to be made; and
          (ii) The notice shall be personally delivered or mailed, postage
prepaid, to Administrative Borrower as provided in Section 12, at least 10 days
before the earliest time of disposition set forth in the notice; no notice needs
to be given prior to the disposition of any portion of the Grantor Collateral
that is perishable or threatens to decline speedily in value or that is of a
type customarily sold on a recognized market;
          (l) Agent, on behalf of the Lender Group may credit bid and purchase
at any public sale;
          (m) Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Grantor Collateral or to operate same
and, to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing; and
          (n) The Lender Group shall have all other rights and remedies
available to it at law or in equity pursuant to any other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
Section 8.4 or Section 8.5, in addition to the remedies set forth above, without
any notice to Grantors or any other Person or any act by the Lender Group, the
Commitments shall automatically terminate and the Obligations then outstanding,
together with all accrued and unpaid interest thereon, and all fees and all
other amounts due under this Agreement and the other Loan Documents, shall
automatically and immediately become due and payable, without presentment,
demand, protest, or notice of any kind, all of which are expressly waived by
Grantors.
     9.2. Remedies Cumulative.
          The rights and remedies of the Lender Group under this Agreement, the
other Loan Documents, and all other agreements shall be cumulative. The Lender
Group shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by the Lender Group
of one right or remedy shall be deemed an election, and no waiver by the Lender
Group of any Event of Default shall be deemed a continuing waiver. No delay by
the Lender Group shall constitute a waiver, election, or acquiescence by it.
10. TAXES AND EXPENSES.
          If any Company fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to any Company, may do any or all of the following:
(a) make payment of the same or any part thereof, (b) set up such reserves in

- 90 -



--------------------------------------------------------------------------------



 



Borrowers’ Loan Account as Agent deems necessary to protect the Lender Group
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 6.8 hereof, obtain and maintain insurance policies of the
type described in Section 6.8 and take any action with respect to such policies
as Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.
11. WAIVERS; INDEMNIFICATION.
     11.1. Demand; Protest; etc.
          To the fullest extent permitted by law and except as otherwise
provided in the Loan Documents, each Company waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guaranties at any time held by the
Lender Group on which any such Company may in any way be liable.
     11.2. The Lender Group’s Liability for Grantor Collateral.
          Each Grantor hereby agrees that: (a) so long as the Lender Group
complies with its obligations, if any, under the Code, including Section 9-603
and those sections enumerated in Section 9-602 of the Code, Agent shall not in
any way or manner be liable or responsible for: (i) the safekeeping of the
Grantor Collateral, (ii) any loss or damage thereto occurring or arising in any
manner or fashion from any cause, (iii) any diminution in the value thereof, or
(iv) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person, and (b) all risk of loss, damage, or destruction of the Grantor
Collateral shall be borne by Grantors.
     11.3. Indemnification.
          Each Company shall pay, indemnify, defend, and hold the Agent-Related
Persons, the Lender-Related Persons, and each Participant (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other costs and
expenses actually incurred in connection therewith (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Companies’ compliance with
the terms of the Loan

- 91 -



--------------------------------------------------------------------------------



 



Documents, and (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto (all the foregoing, collectively, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Companies shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Companies were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Companies
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
12. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands by
Companies or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Companies
in care of Administrative Borrower or to Agent, as the case may be, at its
address set forth below:

     
If to Borrower:
  MIDWAY HOME ENTERTAINMENT INC.
 
  c/o Midway Games Inc.
 
  2704 West Roscoe Street
 
  Chicago, Illinois 60618
 
  Attn: Chief Financial Officer and General Counsel
 
  Fax No. 773-961-2299
 
   
with copies to:
  BLANK ROME LLP
 
  The Chrysler Building
 
  405 Lexington Avenue
 
  New York, New York 10174
 
  Attn: Pamela E. Flaherty, Esq.
 
  Fax No. 917-332-3733

- 92 -



--------------------------------------------------------------------------------



 



     
If to Agent or UK
  WELLS FARGO FOOTHILL, INC.
Security Trustee:
  2450 Colorado Avenue
 
  Suite 3000 West
 
  Santa Monica, California 90404
 
  Attn: Technology Finance Manager
 
  Fax No. 310-453-7443
 
   
 
  WELLS FARGO FOOTHILL, INC.
 
  One Boston Place, 18th Floor
 
  Boston, Massachusetts 02108
 
  Attn: Technology Finance Manager
 
  Fax No. 617-523-1697
 
   
with copies to:
  GOLDBERG, KOHN, BELL, BLACK,
 
  ROSENBLOOM & MORITZ, LTD.
 
  55 East Monroe Street, Suite 3300
 
  Chicago, Illinois 60603
 
  Attn: Gary Zussman, Esq.
 
  Fax No. 312-332-2196

          Agent and Companies may change the address at which they are to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Grantor Collateral under the provisions of the Code, shall be deemed received on
the earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Grantor acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Grantor Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.
Notwithstanding the foregoing, deliveries by the Borrower to Agent pursuant to
Sections 6.2 and 6.3(a) through (e) shall be delivered only to Agent’s address
in Boston, Massachusetts, attention Account Executive: Midway Games, with copy
to Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.
13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

- 93 -



--------------------------------------------------------------------------------



 



          (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK,
STATE OF ILLINOIS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY GRANTOR COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH GRANTOR COLLATERAL OR OTHER PROPERTY MAY BE FOUND. COMPANIES AND THE LENDER
GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).
          COMPANIES AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. COMPANIES AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     14.1. Assignments and Participations.
          (a) Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Companies and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance, and (iii) the
assignor Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $5,000. Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

- 94 -



--------------------------------------------------------------------------------



 



          (b) From and after the date that Agent notifies the assignor Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except with respect to Section 11.3 hereof) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Companies and the Assignee; provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Article 16 and Section 17.8 of this Agreement.
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Companies or the performance or observance by Companies of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (5) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (6) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
          (d) Immediately upon Agent’s receipt of the required processing fee
payment and the fully executed Assignment and Acceptance, this Agreement shall
be deemed to be amended to the extent, but only to the extent, necessary to
reflect the addition of the Assignee and the resulting adjustment of the
Commitments arising therefrom. The Commitment allocated to each Assignee shall
reduce such Commitments of the assigning Lender pro tanto.

- 95 -



--------------------------------------------------------------------------------



 



          (e) Any Lender may at any time, with the written consent of Agent,
sell to one or more commercial banks, financial institutions, or other Persons
not Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Companies, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document (or enter into any agreement not to consent to any
particular action or otherwise attempt to circumvent this provision), except to
the extent such amendment to, or consent or waiver with respect to this
Agreement or of any other Loan Document would (A) extend the final maturity date
of the Obligations hereunder in which such Participant is participating,
(B) reduce the interest rate applicable to the Obligations hereunder in which
such Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender, or
(E) change the amount or due dates of scheduled principal repayments or
prepayments or premiums; and (v) all amounts payable by Companies hereunder
shall be determined as if such Lender had not sold such participation; except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of
set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Companies, the Collections of Companies, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
          (f) In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 17.8, disclose all documents and information which it now or hereafter
may have relating to Companies and their respective businesses.

- 96 -



--------------------------------------------------------------------------------



 



          (g) Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
     14.2. Successors.
          This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that Companies
may not assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Company from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by any Company is required in connection with any
such assignment.
15. AMENDMENTS; WAIVERS.
     15.1. Amendments and Waivers.
          No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by Companies
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Administrative Borrower (on behalf of all Companies) and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and Administrative Borrower (on behalf of all Companies) and
acknowledged by Agent, do any of the following:
          (a) increase or extend any Commitment of any Lender,
          (b) postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
          (c) reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,
          (d) change the percentage of the Commitments that is required to take
any action hereunder,

- 97 -



--------------------------------------------------------------------------------



 



          (e) amend or modify this Section or any provision of the Agreement
providing for consent or other action by all Lenders,
          (f) release Collateral other than as permitted by Section 16.12,
          (g) change the definition of “Required Lenders” or “Pro Rata Share”,
          (h) contractually subordinate any of the Agent’s Liens,
          (i) release any Company from any obligation for the payment of money,
or
          (j) change the definition of Borrowing Base or the definitions of
Eligible Accounts, Maximum Revolver Amount, Term Loan Amount, or change
Section 2.1(b); or
          (k) amend any of the provisions of Section 16.
and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Companies, shall not require
consent by or the agreement of Companies.
     15.2. Replacement of Holdout Lender.
          If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
          Prior to the effective date of such replacement, the Holdout Lender
and each Replacement Lender shall execute and deliver an Assignment and
Acceptance Agreement, subject only to the Holdout Lender being repaid its share
of the outstanding Obligations (including an assumption of its Pro Rata Share of
the Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 14.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender

- 98 -



--------------------------------------------------------------------------------



 



shall remain obligated to make the Holdout Lender’s Pro Rata Share of Advances
and to purchase a participation in each Letter of Credit, in an amount equal to
its Pro Rata Share of the Risk Participation Liability of such Letter of Credit.
     15.3. No Waivers; Cumulative Remedies.
          No failure by Agent or any Lender to exercise any right, remedy, or
option under this Agreement or, any other Loan Document, or delay by Agent or
any Lender in exercising the same, will operate as a waiver thereof. No waiver
by Agent or any Lender will be effective unless it is in writing, and then only
to the extent specifically stated. No waiver by Agent or any Lender on any
occasion shall affect or diminish Agent’s and each Lender’s rights thereafter to
require strict performance by Companies of any provision of this Agreement.
Agent’s and each Lender’s rights under this Agreement and the other Loan
Documents will be cumulative and not exclusive of any other right or remedy that
Agent or any Lender may have.
16. AGENT; THE LENDER GROUP.
     16.1. Appointment and Authorization of Agent.
          Each Lender hereby designates and appoints WFF as its representative
under this Agreement and the other Loan Documents and each Lender hereby
irrevocably authorizes Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as such on the express
conditions contained in this Section 16. The provisions of this Section 16
(other than the proviso to Section 16.11(d)) are solely for the benefit of
Agent, and the Lenders, and Companies shall have no rights as a third party
beneficiary of any of the provisions contained herein. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the

- 99 -



--------------------------------------------------------------------------------



 



Collections of Companies, and related matters, (b) execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to the Loan Documents, (c) make Advances, for itself or on behalf
of Lenders as provided in the Loan Documents, (d) exclusively receive, apply,
and distribute the Collections of Companies as provided in the Loan Documents,
(e) open and maintain such bank accounts and cash management accounts as Agent
deems necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Companies, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Companies, the Obligations, the
Collateral, the Collections of Companies, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.
     16.2. Delegation of Duties.
          Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
     16.3. Liability of Agent.
          None of the Agent-Related Persons shall (i) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by any Company or Affiliate of any Company, or
any officer or director thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Company or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of Companies or the books or records or properties of any of
Companies’ Affiliates.
     16.4. Reliance by Agent.
          Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine

- 100 -



--------------------------------------------------------------------------------



 



and correct and to have been signed, sent, or made by the proper Person or
Persons, and upon advice and statements of legal counsel (including counsel to
Companies or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.
     16.5. Notice of Default or Event of Default.
          Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest, fees, and expenses required to be paid to
Agent for the account of the Lenders and, except with respect to Events of
Default of which Agent has actual knowledge, unless Agent shall have received
written notice from a Lender or Administrative Borrower referring to this
Agreement, describing such Default or Event of Default, and stating that such
notice is a “notice of default.” Agent promptly will notify the Lenders of its
receipt of any such notice or of any Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Event of Default, such
Lender promptly shall notify the other Lenders and Agent of such Event of
Default. Each Lender shall be solely responsible for giving any notices to its
Participants, if any. Subject to Section 16.4, Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, however, that unless and until
Agent has received any such request, Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
     16.6. Credit Decision.
          Each Lender acknowledges that none of the Agent-Related Persons has
made any representation or warranty to it, and that no act by Agent hereinafter
taken, including any review of the affairs of Companies or Affiliates, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender. Each Lender represents to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Companies and any other Person party to
a Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Companies. Each Lender also represents that it
will, independently and without

- 101 -



--------------------------------------------------------------------------------



 



reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Companies and
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Companies and any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons.
     16.7. Costs and Expenses; Indemnification.
          Agent may incur and pay Lender Group Expenses to the extent Agent
reasonably deems necessary or appropriate for the performance and fulfillment of
its functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Companies are obligated to reimburse Agent or Lenders for such expenses pursuant
to the Loan Agreement or otherwise. Agent is authorized and directed to deduct
and retain sufficient amounts from the Collections of Companies received by
Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of Companies received by Agent,
each Lender hereby agrees that it is and shall be obligated to pay to or
reimburse Agent for the amount of such Lender’s Pro Rata Share thereof. Whether
or not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of Companies and without limiting the obligation of Companies to do
so), according to their Pro Rata Shares, from and against any and all
Indemnified Liabilities; provided, however, that no Lender shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender’s Pro Rata Share of any costs or out-of-pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Companies. The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

- 102 -



--------------------------------------------------------------------------------



 



     16.8. Agent in Individual Capacity.
          WFF and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Companies and Affiliates and any other Person party to any Loan
Documents as though WFF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Companies or their Affiliates and
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Companies or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity.
     16.9. Successor Agent.
          Agent may resign as Agent upon 45 days notice to the Lenders. If Agent
resigns under this Agreement, the Required Lenders shall appoint a successor
Agent for the Lenders. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders, a successor Agent. If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders. In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 16 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor Agent has accepted appointment as
Agent by the date which is 45 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.
     16.10. Lender in Individual Capacity.
          Any Lender and its respective Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with Companies and Affiliates and any
other Person (other than the Lender Group) party to any Loan Documents as though
such Lender were not a Lender hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may

- 103 -



--------------------------------------------------------------------------------



 



receive information regarding Companies or their Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Companies or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them. With respect to the Swing Loans and Agent Advances, Swing
Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of the
Agent.
     16.11. Withholding Taxes.
          (a) If any Lender is a “foreign person” within the meaning of the IRC
and such Lender claims exemption from, or a reduction of, U.S. withholding tax
under Sections 1441 or 1442 of the IRC, such Lender agrees with and in favor of
Agent and Companies, to deliver to Agent and Administrative Borrower:
          (i) if such Lender claims an exemption from withholding tax pursuant
to its portfolio interest exception, (A) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of a Company (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to a Company within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, before the first
payment of any interest under this Agreement and at any other time reasonably
requested by Agent or Administrative Borrower;
          (ii) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before the first payment of any interest under this
Agreement and at any other time reasonably requested by Agent or Administrative
Borrower;
          (iii) if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before the first payment of any interest
is due under this Agreement and at any other time reasonably requested by Agent
or Administrative Borrower;
          (iv) such other form or forms as may be required under the IRC or
other laws of the United States as a condition to exemption from, or reduction
of, United States withholding tax.
Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction. Agent is not a “foreign person” with in the meaning of
the IRC.

- 104 -



--------------------------------------------------------------------------------



 



          (b) If any Lender claims exemption from, or reduction of, withholding
tax under a United States tax treaty by providing IRS Form W-8BEN and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Companies to such Lender, such Lender agrees to
notify Agent of the percentage amount in which it is no longer the beneficial
owner of Obligations of Companies to such Lender. To the extent of such
percentage amount, Agent will treat such Lender’s IRS Form W-8BEN as no longer
valid.
          (c) If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection
(a) of this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.
          (d) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.
          (e) All payments made by Companies hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense,
except as required by applicable law other than for Taxes (as defined below).
All such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction (other than the United States) or by any political subdivision or
taxing authority thereof or therein (other than of the United States) with
respect to such payments (but excluding, any tax imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein (i) measured
by or based on the net income or net profits of a Lender, or (ii) to the extent
that such tax results from a change in the circumstances of the Lender,
including a change in the residence, place of organization, or principal place
of business of the Lender, or a change in the branch or lending office of the
Lender participating in the transactions set forth herein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed,
each Company agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement or under any note, including any amount paid pursuant to this
Section 16.11(e) after withholding or deduction for or on account of any Taxes,
will not be less than the

- 105 -



--------------------------------------------------------------------------------



 



amount provided for herein; provided, however, that Companies shall not be
required to increase any such amounts payable to Agent or any Lender (i) that is
not organized under the laws of the United States, if such Person fails to
comply with the other requirements of this Section 16.11, or (ii) if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence. Companies will furnish to Agent as
promptly as possible after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by
Companies.
     16.12. Collateral Matters.
          (a) The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Companies
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Administrative
Borrower certifies to Agent that the sale or disposition is permitted under
Section 7.4 of this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Company owned any interest at the time
the Agent’s Lien was granted nor at any time thereafter, or (iv) constituting
property leased to a Company under a lease that has expired or is terminated in
a transaction permitted under this Agreement. Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.
Upon request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Companies in respect of) all interests retained by Companies, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
          (b) Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Companies or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

- 106 -



--------------------------------------------------------------------------------



 



     16.13. Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Companies or any deposit
accounts of Companies now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     16.14. Agency for Perfection.
          Agent hereby appoints each other Lender as its agent (and each Lender
hereby accepts such appointment) for the purpose of perfecting the Agent’s Liens
in assets which, in accordance with Article 9 of the Code can be perfected only
by possession or control. Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.
     16.15. Payments by Agent to the Lenders.
     All payments to be made by Agent to the Lenders shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent.
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, or interest of the
Obligations.

- 107 -



--------------------------------------------------------------------------------



 



     16.16. Concerning the Collateral and Related Loan Documents.
          Each member of the Lender Group authorizes and directs Agent to enter
into this Agreement and the other Loan Documents. Each member of the Lender
Group agrees that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders.

  16.17.   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.

          By becoming a party to this Agreement, each Lender:
          (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by Agent, and
Agent shall so furnish each Lender with such Reports,
          (b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Companies
and will rely significantly upon the Books, as well as on representations of
Companies’ personnel,
          (d) agrees to keep all Reports and other material, non-public
information regarding Companies and their operations, assets, and existing and
contemplated business plans in a confidential manner in accordance with
Section 17.8, and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrowers; and (ii) to pay and protect, and indemnify,
defend and hold Agent, and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including, attorneys fees and costs) incurred by Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by

- 108 -



--------------------------------------------------------------------------------



 



Companies to Agent that has not been contemporaneously provided by Companies to
such Lender, and, upon receipt of such request, Agent shall provide a copy of
same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Companies, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Administrative Borrower the additional reports
or information reasonably specified by such Lender, and, upon receipt thereof
from Administrative Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Administrative Borrower a
statement regarding the Loan Account, Agent shall send a copy of such statement
to each Lender.
     16.18. Several Obligations; No Liability.
          Notwithstanding that certain of the Loan Documents now or hereafter
may have been or will be executed only by or in favor of Agent in its capacity
as such, and not by or in favor of the Lenders, any and all obligations on the
part of Agent (if any) to make any credit available hereunder shall constitute
the several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 16.7, no member of the Lender Group shall have any liability for the
acts or any other member of the Lender Group. No Lender shall be responsible to
any Borrower or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.
     16.19. Legal Representation of Agent.
          In connection with the negotiation, drafting, and execution of this
Agreement and the other Loan Documents, or in connection with future legal
representation relating to loan administration, amendments, modifications,
waivers, or enforcement of remedies, Goldberg, Kohn, Bell, Black, Rosenbloom &
Moritz, Ltd. (“GK”) only has represented and only shall represent WFF in its
capacity as Agent and as a Lender. Each other Lender hereby acknowledges that GK
does not represent it in connection with any such matters.
     16.20. Agent as UK Security Trustee
          (a) In this Agreement, any rights and remedies exercisable by, any
documents to be delivered to, or any other indemnities or obligations in favor
of Agent shall be, as the case may be, exercisable by, delivered to, or be
indemnities or other obligations in

- 109 -



--------------------------------------------------------------------------------



 



favor of Agent (or any other Person acting in such capacity) in its capacity as
UK Security Trustee to the extent that the rights, remedies, deliveries,
indemnities or other obligations relate to the UK Stock Pledge Agreement or the
security thereby created. Any obligations of Agent (or any other Person acting
in such capacity) in this Agreement shall be obligations of the Agent in its
capacity as UK Security Trustee to the extent that the obligations related to
the UK Stock Pledge Agreement or the security thereby created. Additionally, in
its capacity as UK Security Trustee, the Agent (or any other Person acting in
such capacity) shall have (i) all the rights, remedies and benefits in favor of
Agent contained in the provisions of the whole of this Section 16; (ii) all the
powers of an absolute owner of the security constituted by the UK Stock Pledge
Agreement and (iii) all the rights, remedies and powers granted to it and be
subject to all the obligations and duties owed by it under the UK Stock Pledge
Agreement.
          (b) Each Lender and Agent hereby appoint UK Security Trustee to act as
its trustee under and in relation to the UK Stock Pledge Agreement and to hold
the assets subject to the security thereby created as trustee for Agent and
Lenders on the trusts and other terms contained in the UK Stock Pledge Agreement
and Agent and each Lender hereby irrevocably authorize the UK Security Trustee
to exercise such rights, remedies, powers and discretions as are specifically
delegated to UK Security Trustee by the terms of the UK Stock Pledge Agreement
together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.
          (c) Any reference in this Agreement to Liens stated to be in favor of
Agent shall be construed so as to include a reference to Liens granted in favor
of UK Security Trustee.
          (d) The Lenders agree that at any time that the UK Security Trustee
shall be a Person other than Agent, such other Person shall have the rights,
remedies, benefits and powers granted to the Agent in its capacity as UK
Security Trustee in this Agreement.
17. GENERAL PROVISIONS.
     17.1. Effectiveness.
          This Agreement shall be binding and deemed effective when executed by
Companies, Agent, and each Lender whose signature is provided for on the
signature pages hereof.
     17.2. Section Headings.
          Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

- 110 -



--------------------------------------------------------------------------------



 



     17.3. Interpretation.
          Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed or resolved against the Lender Group or Companies, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
     17.4. Severability of Provisions.
          Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
     17.5. Amendments in Writing.
          This Agreement only can be amended by a writing in accordance with
Section 15.1.
     17.6. Counterparts; Telefacsimile Execution.
          This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.
     17.7. Revival and Reinstatement of Obligations.
          If the incurrence or payment of the Obligations by any Company or the
transfer to the Lender Group of any property should for any reason subsequently
be declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Companies automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

- 111 -



--------------------------------------------------------------------------------



 



     17.8. Confidentiality.
          The Agent, the UK Security Trustee and the Lenders each individually
(and not jointly or jointly and severally) agree that material, non-public
information regarding Companies, their operations, assets, and existing and
contemplated business plans shall be treated by Agent, UK Security Trustee and
the Lenders in a confidential manner, and shall not be disclosed by Agent, the
UK Security Trustee and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group, (b) to Subsidiaries
and Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.8,
(c) as may be required by statute, decision, or judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by Parent or its
Subsidiaries or as required by any Governmental Authority pursuant to any
subpoena or other legal process, (e) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent, UK Security Trustee or the Lenders), (f) in connection with
any assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of any Lender’s
interest under this Agreement, provided that any such assignee, prospective
assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(g) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents. The provisions of this Section 17.8 shall survive the
payment in full of the Obligations. Anything contained herein or in any other
Loan Document to the contrary notwithstanding, the obligations of
confidentiality contained herein and therein, as they relate to the transactions
contemplated hereby, shall not apply to the federal tax structure or federal tax
treatment of such transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
Persons, without limitation of any kind, the federal tax structure and federal
tax treatment of such transactions (including all written materials related to
such tax structure and tax treatment). The preceding sentence is intended to
cause the transactions contemplated hereby to not be treated as having been
offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the IRC, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the tax structure of the
transactions contemplated hereby or any tax matter or tax idea related thereto.
     17.9. Integration.
          This Agreement, together with the other Loan Documents, reflects the
entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.

- 112 -



--------------------------------------------------------------------------------



 



     17.10. Midway as Agent for Borrowers.
          Each Borrower hereby irrevocably appoints Midway as the borrowing
agent and attorney-in-fact for all Borrowers (the “Administrative Borrower”)
which appointment shall remain in full force and effect unless and until Agent
shall have received prior written notice signed by each Borrower that such
appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide Agent with all notices
with respect to Advances and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Advances and Letters of Credit and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Loan Account and Collateral of
Borrowers in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to Borrowers in order to utilize the collective borrowing
powers of Borrowers in the most efficient and economical manner and at their
request, and that Lender Group shall not incur liability to any Borrower as a
result hereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Loan Account and the Collateral in a combined fashion
since the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (a) the handling of the
Loan Account and Collateral of Borrowers as herein provided, (b) the Lender
Group’s relying on any instructions of the Administrative Borrower, or (c) any
other action taken by the Lender Group hereunder or under the other Loan
Documents, except that Borrowers will have no liability to the relevant
Agent-Related Person or Lender-Related Person under this Section 17.9 with
respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.
     17.11. USA PATRIOT Act.
          Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”) hereby notifies Borrowers that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies Borrowers,
which information includes the name and address of Borrowers and other
information that will allow such Lender to identify Borrowers in accordance with
the Act.
[Signature page to follow.]

- 113 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.
MIDWAY HOME ENTERTAINMENT INC.,
a Delaware corporation
MIDWAY AMUSEMENT GAMES, LLC,
a Delaware limited liability company
MIDWAY GAMES INC.,
a Delaware corporation
MIDWAY GAMES WEST INC.,
a California corporation
MIDWAY INTERACTIVE INC.,
a Delaware corporation
MIDWAY SALES COMPANY, LLC,
a Delaware limited liability company
MIDWAY HOME STUDIOS INC.,
a Delaware corporation
SURREAL SOFTWARE INC.,
a Washington corporation
MIDWAY STUDIOS — AUSTIN INC.,
a Texas corporation
MIDWAY STUDIOS — LOS ANGELES INC.,
a California corporation

         
 
  Each By   /s/ Thomas E. Powell
 
       
 
  Title   Executive Vice President — Finance, Treasurer and Chief Financial
Officer





--------------------------------------------------------------------------------



 



WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent, as UK Security Trustee and as a Lender

             
 
  By   /s/ Tiffany Ormon    
 
           
 
  Title   Vice President    

